ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_04_FR.txt.                                                                                                   566




                                 Opinion individuelle de M. LE JUGE
                                         Cançado Trindade

                      [Traduction]

                                                  table des matières

                                                                                           Paragraphes

                       I. Introduction                                                            1-2
                      II. Le passage du temps : le clair‑obscur du droit                          3-7
                     III. La densité du temps                                                    8-11
                     IV. La dimension temporelle en droit international                         12-17
                      V. La recherche de l’intemporalité                                        18-21
                     VI. De l’intemporalité au cadre temporel                                   22-24
                    VII. Le passage du temps : le clair‑obscur de l’existence                   25-30
                    VIII. Le temps, l’interprétation juridique et la nature de l’obli­
                          gation juridique                                                      31-42
                     IX. De la dimension temporelle à la dimension spatiale : indis-
                         sociabilité du territoire et de sa population                          43-63
                          1. Première communication du Cambodge                                 47-51
                          2. Première communication de la Thaïlande                             52-55
                          3. Seconde communication du Cambodge                                  56-57
                          4. Seconde communication de la Thaïlande                              58-59
                          5. Appréciation générale                                              60-63
                      X. Les effets des mesures conservatoires dans le cas d’espèce             64-95

                          1. La protection de la population locale                              66-70
                          2. L’interdiction du recours à la menace ou à l’emploi de la force    71-81
                          3. L’espace et le temps, et la protection du patrimoine culturel
                             et spirituel mondial                                               82-95
                     XI. Les mesures conservatoires, au‑delà d’une conception stric-
                         tement axée sur le territoire                                         96-100
                    XII. Considérations finales, sub specie aeternitatis101-117

                                                            *


                                                                                                   33




6 CIJ1023.indb 63                                                                                        18/06/13 10:38

                       demande en interprétation (op. ind. cançado trindade)                567

                                              I. Introduction

                   1. J’ai souscrit, par mon vote, à l’ordonnance en indication de mesures
                conservatoires rendue ce jour, 18 juillet 2011, par la Cour internationale de
                Justice en l’affaire de la Demande en interprétation de l’arrêt du 15 juin 1962
                en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cam‑
                bodge c. Thaïlande). Etant donné la grande importance que j’attache aux
                questions traitées dans cette ordonnance, ou que celle‑ci met en jeu, je
                crois devoir expliquer les positions que j’ai prises à leur sujet dans le cadre
                de la présente affaire, que je qualifierai de « transcendantale ». Je le fais
                animé par le sens du devoir inhérent à l’exercice de la fonction judiciaire
                internationale, d’autant que certains des enseignements que je tire de cette
                ordonnance de la Cour ne s’y trouvent pas exprimés et développés expres-
                sément. Il s’agit ici, me semble‑t‑il, d’une affaire unique, portée derechef
                devant la Cour après un demi‑siècle ; d’une affaire qui, à mon sens, met en
                évidence une série d’éléments qui en commandent le réexamen dans sa
                dimension non seulement spatiale, mais également temporelle.
                   2. Cela étant posé, j’articulerai ma réflexion sur les thèmes suivants :
                a) le passage du temps et le clair‑obscur du droit ; b) la densité du temps ;
                c) la dimension temporelle en droit international ; d) la recherche de
                l’intemporalité ; e) de l’intemporalité au cadre temporel ; f) le passage du
                temps : le clair‑obscur de l’existence ; g) le temps, l’interprétation juridique
                et la nature de l’obligation juridique ; h) de la dimension temporelle à la
                dimension spatiale : indissociabilité du territoire et de sa population (dans
                le contexte des exposés du Cambodge et de la Thaïlande) ; i) les effets des
                mesures conservatoires dans le cas d’espèce (visant notamment la protec-
                tion de la population locale, l’interdiction du recours à la menace ou à
                l’emploi de la force, et la protection du patrimoine culturel et spirituel
                mondial) ; et j) les mesures conservatoires, au‑delà d’une conception
                strictement axée sur le territoire. Viendra enfin le moment d’exposer mes
                considérations finales, sub specie aeternitatis.


                          II. Le passage du temps : le clair‑obscur du droit

                   3. La présente affaire met aujourd’hui en évidence, tout comme en
                1961‑1962, voici un demi‑siècle, les multiples aspects des rapports entre le
                temps et le droit, rapports illustrant le clair‑obscur du droit international
                et, en fait, de l’existence elle‑même (cf. infra). Il faut se garder de postuler
                qu’il y a une progression linéaire de la réglementation des relations entre
                Etats, entre êtres humains, ou entre Etats et êtres humains. Les présentes
                demandes en indication de mesures conservatoires et en interprétation de
                l’arrêt rendu par la Cour le 15 juin 1962 témoignent du caractère factuel-
                lement imprévisible des tentatives de règlement pacifique, ce qui devrait
                nous dissuader de tenir pour acquis tout progrès réalisé dans ces relations
                entre Etats, entre êtres humains, ou entre ceux‑ci et ceux‑là.


                                                                                             34




6 CIJ1023.indb 65                                                                                  18/06/13 10:38

                          demande en interprétation (op. ind. cançado trindade)                      568

                   4. Lors d’une audience publique de la Cour tenue il y a un demi‑siècle
                — le 5 mars 1962 au matin pour être précis — en cette affaire du Temple
                de Préah Vihéar, l’éminent juriste Paul Reuter (qui se trouvait être l’un
                des conseils du Cambodge) releva que le temps ne s’écoulait pas de
                manière linéaire, et pas toujours avec la même densité non plus ; il consti-
                tuait ainsi une dimension variable. Par exemple, selon Paul Reuter, « [à]
                certaines heures, dans la splendeur de l’été méditerranéen, le temps semble
                suspendu, peut‑être alors n’y a‑t‑il que du noir et du blanc » 1.
                   5. J’ajouterai que, pour un natif et habitant (comme moi) d’un pays
                riverain de l’Atlantique Sud, le clair‑obscur existe également, mais sans
                les contrastes si tranchés de l’été des quatre saisons méditerranéennes.
                Là‑bas, dans les pays riverains de l’Atlantique Sud, au cours des deux
                saisons — la saison sèche et la saison des pluies —, le clair‑obscur se
                décline dans une palette plus riche de gris. Pourtant, il s’y retrouve aussi.
                Toutes les régions du monde ont leur clair‑obscur, chacun avec ses carac-
                téristiques propres, et la région du temple de Préah Vihéar ne fait pas
                exception. Les cultures anciennes, dans différentes parties du monde,
                appréhendaient de différentes façons le temps qui passe et ses mystères,
                tel l’éternel retour du clair‑obscur.
                   6. Il se trouve que le clair‑obscur du droit international fut évoqué lors
                de l’audience publique du 1er mars 1962, dans cette même affaire du
                Temple de Préah Vihéar ; à l’ouverture de l’audience, le juge B. Winiarski,
                alors président de la Cour, rappela que, quarante ans plus tôt (le
                15 février 1922 exactement), la Cour permanente de Justice internationale
                avait tenu sa première séance ; depuis lors, et quatre décennies durant, la
                justice internationale avait progressivement acquis un « élément de per-
                manence » 2, d’autant plus que les Etats avaient accepté de nombreuses
                clauses compromissoires, et que la nouvelle Cour était devenue « l’organe
                judiciaire principal des Nations Unies » tout en restant, dans le cadre
                de l’Organisation, un organe judiciaire indépendant. Le juge Winiarski
                ajouta :
                          « La Cour a pour mission de dire le droit tel qu’il est ; elle contri-
                        bue à son développement, mais à la manière judiciaire, par exemple
                        quand elle dégage une règle implicitement contenue dans une autre
                        ou quand, ayant à appliquer une règle à un cas d’espèce — qui est
                        toujours individualisé, à contours définis —, elle précise le sens de
                        cette règle, quelquefois baignée dans … le chiaroscuro du droit inter-
                        national. » 3
                  7. Ce fut là la seule référence que le juge Winiarski fit brièvement au
                chiaroscuro dans son intervention de 1962 ; il n’alla pas plus loin, la réfé-
                rence suffisait. Ainsi, quarante années d’exercice de la justice internatio-
                nale n’avaient pas ôté au droit international sa dimension claire‑obscure.

                    1 C.I.J. Mémoires, Temple de Préah Vihéar (Cambodge c. Thaïlande), vol. II, p. 525.
                    2 Ibid., p. 121.
                    3 Ibid., p. 122.



                                                                                                      35




6 CIJ1023.indb 67                                                                                          18/06/13 10:38

                          demande en interprétation (op. ind. cançado trindade)                      569

                Aujourd’hui, cinquante ans plus tard, le clair‑obscur persiste, comme le
                révèle l’affaire du Temple de Préah Vihéar, dont la Cour se trouve à nou-
                veau saisie. Le clair‑obscur du droit semble inextricablement lié à l’écou-
                lement du temps. C’est l’un des aspects de la relation complexe entre le
                temps et le droit, laquelle, en dépit de toute l’encre qu’elle a pu faire cou-
                ler, continue de défier la pensée juridique à notre époque.


                                             III. La densité du temps

                   8. S’intéressant ensuite au rapport du droit au temps, dans sa plaidoi-
                rie susmentionnée du 5 mars 1962 en l’affaire du Temple de Préah Vihéar,
                Paul Reuter estima nécessaire d’ajouter :
                           « Le temps exerce en effet une influence puissante sur l’établisse-
                        ment et la consolidation des situations juridiques… [C]omment le
                        droit international mesure‑t‑il l’écoulement du temps ? Il est bien
                        évident qu’il n’existe en droit international aucun délai fixe, comme
                        en connaissent les droits nationaux… Certains ont cru voir dans
                        cette situation une imperfection du droit international. Nous n’en
                        pensons rien, et nous pensons, au contraire, que cette incertitude
                        donne au droit international une flexibilité qui lui permet de s’adap-
                        ter à la variété des circonstances concrètes. » 4
                   9. Reuter distingua trois de ces circonstances : les questions en jeu, la
                « densité » du temps et la dynamique des relations entre les Etats concer-
                nés 5. Selon lui, « [d’]abord la longueur du délai dépend des matières. Il y
                a des matières où la sécurité des actes juridiques est l’objet d’une exigence
                sociale impérieuse » 6 (pour les espaces terrestres ou maritimes, par
                exemple). C’est toutefois à la deuxième circonstance — la « densité » du
                temps — qu’il s’intéressa particulièrement, livrant ses réflexions dans un
                langage non dénué d’élégance :

                           « Pour réaliser [l’]adaptation aux circonstances concrètes de chaque
                        espèce, un deuxième élément doit être pris en considération, nous
                        serions tentés de l’appeler « la densité » du temps. Le temps des
                        hommes n’est pas le temps des astres. Ce qui fait le temps des hommes,
                        c’est la densité des événements réels ou des événements éventuels qui
                        auraient pu y trouver place. Et ce qui fait la densité du temps humain
                        apprécié sur le plan juridique, c’est la densité, la multitude des actes
                        juridiques qui y ont trouvé ou qui auraient pu y trouver place.
                           Dans la vie des nations comme dans la vie des individus, il y a des
                        années légères, des années heureuses où il n’arrive rien et où il ne

                    4 C.I.J. Mémoires, Temple de Préah Vihéar (Cambodge c. Thaïlande), vol. II, p. 203.
                    5 Ibid., p. 203‑204.
                    6 Ibid., p. 203.



                                                                                                      36




6 CIJ1023.indb 69                                                                                          18/06/13 10:38

                             demande en interprétation (op. ind. cançado trindade)                           570

                           peut rien arriver. Mais il y a aussi des années lourdes, pleines de
                           substance. Si nous appliquons cette considération aux circonstances
                           de l’espèce, nous voyons qu’il y a peut‑être des années légères : 1908
                           à 1925, mais il y a des années bien lourdes : 1925, 1934‑1935, 1937,
                           1939‑1940, 1946, 1949 ; il nous semble que l’ensemble de cette période
                           est donc extrêmement dense. » 7
                       10. Le temps n’ayant pas suspendu son vol, mais poursuivant inexora-
                    blement son cours, l’on pourrait ajouter à présent, un demi‑siècle plus
                    tard, à la liste des années particulièrement « denses » du point de vue de la
                    présente affaire, les années 1961‑1962, 2000, 2007‑2008 et 2011. C’est ce
                    que confirme l’examen du dossier de la présente affaire et des comptes
                    rendus des audiences publiques des 30 et 31 mai derniers (concernant le
                    communiqué conjoint du 14 juin 2000 publié par le Cambodge et la Thaï-
                    lande au sujet de la démarcation de leur frontière terrestre, et, en particu-
                    lier — aux fins des mesures conservatoires indiquées par la Cour —, les
                    événements qui ont précédé et immédiatement suivi l’inscription par
                    l’Unesco, le 7 juillet 2008, du temple de Préah Vihéar sur la liste du
                    patrimoine mondial — cf. infra). La dimension temporelle, dans la pré-
                    sente affaire, peut à mon sens s’apprécier sous différents angles.
                       11. En 1998, lorsque la Cour interaméricaine des droits de l’homme
                    s’est prononcée en l’affaire Blake c. Guatemala (fond, arrêt du 24 jan-
                    vier 1998), j’ai jugé utile de reprendre l’observation de Paul Reuter pour
                    tenter de pousser son analyse. J’observai notamment que :
                              « Le temps des êtres humains n’est assurément pas celui des astres,
                           à plus d’un titre. Le temps des astres — oserai‑je ajouter — ne consti-
                           tue pas seulement un mystère insondable qui a toujours accompagné
                           l’existence humaine du début à la fin ; les solutions juridiques conçues
                           par l’esprit humain n’ont aucune prise sur lui. Il n’est d’ailleurs pas
                           rare que le temps des êtres humains, appliqué à leurs solutions juri-
                           diques dont il fait partie intégrante, donne lieu à des situations
                           défiant la logique juridique même de l’homme… Un aspect spéci-
                           fique paraît cependant suggérer un point unique de convergence, ou
                           dénominateur commun, entre les deux : le temps des astres est inexo-
                           rable : celui des êtres humains, bien qu’il ne soit que conventionnel,
                           est, comme celui des astres, implacable. » (Par. 6.)


                               IV. La dimension temporelle en droit international

                       12. La dimension temporelle a sa place dans le domaine des humani-
                    tés 8 en général, et dans celui du droit en particulier. La conscience du

                       7  C.I.J. Mémoires, Temple de Préah Vihéar (Cambodge c. Thaïlande), vol. II, p. 203.
                       8  Elle suscite depuis des siècles l’intérêt des philosophes et des penseurs (Platon, Aris-
                    tote, Sénèque, saint Augustin, Plotin, Descartes, Pascal, Kant, Proust, Spinoza, Newton,
                    Husserl, Bergson, Ricœur, pour ne nommer qu’eux) ; elle se retrouve en outre dans l’his-

                                                                                                               37




6 CIJ1023.indb 71                                                                                                    18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)                             571

                    temps, de la dimension temporelle, est essentielle pour les travaux non
                    seulement de ceux qui cherchent à faire évoluer le droit, mais aussi de
                    ceux qui veulent lui imprimer un caractère prévisible et instaurer une cer-
                    taine sécurité juridique. Le temps qui passe a une incidence sur le maintien
                    des règles de droit international 9 ainsi que sur leur évolution, et il faut en
                    avoir conscience : il ne s’agit pas d’un phénomène étranger au droit.
                       13. La dimension temporelle est de toute évidence intrinsèquement liée
                    à la notion de « développement progressif » du droit international. De
                    même, la recherche consciente de nouvelles solutions juridiques implique
                    une solide connaissance des solutions retenues dans le passé et de
                    l’évolution du droit applicable en tant que système ouvert et dynamique,
                    capable de répondre à des besoins de réglementation changeants 10. De
                    fait, la dimension temporelle sous‑tend tout l’édifice du droit en général,
                    et du droit international public en particulier 11.
                       14. Le temps est un élément constitutif du droit, de son interprétation et
                    de son application, et de toutes les situations et relations humaines que celui‑ci
                    régit. L’un des écueils auxquels mène inéluctablement le positivisme juridique
                    (encore très en vogue chez les juristes contemporains) tient à ce qu’il prétend
                    appréhender le droit en général, et le droit international en particulier, hors
                    du temps. Le positivisme juridique et le « réalisme » politique, avec leur vision
                    statique du monde, qui privilégie l’ordre juridique ou la « réalité » d’un
                    moment donné, ont toujours été assujettis à l’ordre établi, tributaire des rap-
                    ports de domination et de pouvoir, ce qui n’a rien d’étonnant. Ni les posit­
                    ivistes ni les « réalistes » ne se sont montrés capables d’anticiper et de
                    comprendre les transformations profondes que le droit international moderne
                    a subies dans le cadre de la quête perpétuelle visant à réaliser l’impératif de
                    justice, et ils ont du mal à admettre ces transformations.
                       15. Déconcertés par les changements intervenus dans le monde, ils ont
                    dû passer ou sauter d’un moment historique à un autre, tout à fait dis-
                    tinct, en tentant de se réadapter à la nouvelle « réalité » empirique et de lui

                    toriographie moderne, notamment chez Fernand Braudel (Ecrits sur l’histoire, 1969),
                    G. J. Whitrow (Time in History, 1988) et Norbert Elias (Über die Zeit, 1984).
                       9 Voir K. Doehring, « Die Wirkung des Zeitablaufs auf den Bestand völkerrechtlicher

                    Regeln », Jahrbuch 1964 der Max-Planck-Gesellschaft, Heidelberg, 1964, p. 70‑89.
                       10 A. A. Cançado Trindade, « Reflections on International Law-Making : Customary

                    International Law and the Reconstruction of Jus Gentium », Le droit international et le
                    développement (travaux du congrès de 1986 du Conseil canadien de droit international),
                    Ottawa, 1986, p. 78‑81 ; voir aussi p. 63‑81.
                       11 S’agissant de ce dernier, des exemples peuvent être trouvés dans les travaux consacrés

                    à ce qu’il est convenu d’appeler le « droit intertemporel » lors des sessions de Rome (1973)
                    et de Wiesbaden (1975) de l’Institut de droit international. Voir, en particulier, Annuaire
                    de l’Institut de droit international (AIDI), vol. 55 (1973), p. 27, 33, 35‑37, 48, 50, 86, 106
                    et 114‑115 ; AIDI, vol. 56 (1975), p. 536‑541. Les débats et les travaux de l’Institut font
                    apparaître une ambivalence, voire une antinomie ou une tension, entre les éléments qui
                    militent en faveur de l’évolution ou de la transformation de l’ordre juridique et ceux qui
                    privilégient la stabilité ou la sécurité juridique — ce qui se retrouve dans le texte, soigneu-
                    sement pesé, de la résolution adoptée par l’Institut à Wiesbaden en 1975.

                                                                                                                38




6 CIJ1023.indb 73                                                                                                     18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                            572

                   réappliquer ensuite le modèle statique auquel ils sont mentalement habi-
                tués, projetant là encore dans l’avenir, et parfois même — presque par
                désespoir — dans le passé également, leur vision illusoire de la perma-
                nence et de l’« inévitabilité ». Leur erreur fondamentale tient à ce qu’ils
                sous‑estiment l’importance des principes, ainsi que de la dimension tem-
                porelle des faits de société. Ils ne voient que les intérêts et les avantages en
                jeu, et ne semblent pas avoir foi dans la raison humaine, dans la recta
                ratio 12, ni dans la capacité de l’homme de tirer les enseignements de l’his-
                toire.
                      16. La notion de temps est manifestement très présente dans tout le
                droit international procédural. En droit matériel, la dimension temporelle
                se retrouve dans quasiment toutes les branches du droit international
                public, comme — pour ne citer que quelques exemples — le droit des
                ­traités (réglementation pro futuro), le règlement pacifique des différends
                 ­internationaux (règlement pro futuro), la succession d’Etats, le droit
                  ­international relatif aux droits de l’homme (notion de victimes poten-
                   tielles) ou encore le droit international de l’environnement (dimension
                   préventive). Dans le domaine de la réglementation des espaces (droit de la
                   mer ou droit de l’espace extra‑atmosphérique, par exemple), la dimension
                   temporelle est également très présente. La nécessité (à laquelle pourvoient
                   plusieurs conventions multilatérales en vigueur) de répondre aux besoins
                   des générations tant actuelles que futures s’impose aujourd’hui avec plus
                   de force.
                      17. En pleine mutation, le droit international, qui vise à assurer une
                   certaine prévisibilité dans la conduite et la réglementation des relations
                   sociales régies par lui, est lui‑même marqué par la grande énigme qui
                   imprègne l’existence de tous les sujets de droit : le passage du temps. Je
                   doute fort que la clé de cette énigme réside dans le droit, ou puisse d’ail-
                   leurs être trouvée dans tout autre domaine. Peut‑être convient‑il plutôt de
                   se tourner vers la philosophie ou la théologie pour se consoler de l’impé-
                   nétrabilité de cette énigme écrasante.


                                      V. La recherche de l’intemporalité

                   18. Il se trouve que la présente affaire porte sur un monument, le temple
                de Préah Vihéar, qui semble avoir résisté à l’épreuve du temps et être
                empreint d’une certaine intemporalité. Monument de l’art khmer, le temple
                date de la première moitié du XIe siècle, et il est situé sur un haut promon-
                toire de la chaîne des Dangrek (qui revêt une importance religieuse, et se
                trouve à la frontière entre le Cambodge et la Thaïlande). Le temple de
                Préah Vihéar se compose d’une série de sanctuaires reliés par un réseau de


                   12 La recta ratio a été bien saisie et théorisée, au fil des siècles, par Platon, Aristote,

                Cicéron et Thomas d’Aquin, ainsi que, à une époque ultérieure, par Vitoria, Suárez et
                Grotius, qui l’ont placée au cœur du jus gentium lui-même.

                                                                                                           39




6 CIJ1023.indb 75                                                                                                18/06/13 10:38

                           demande en interprétation (op. ind. cançado trindade)                             573

                chaussées et d’escaliers disposés de part et d’autre d’un axe de 800 mètres,
                d’aval en amont, et se dresse au bord d’une falaise haute de 547 mètres.
                   19. Ce chef-d’œuvre millénaire de l’art et de l’architecture khmers a été
                édifié et utilisé à des fins religieuses. Dédié à Shiva (l’une des trois divinités
                de la triade hindoue, avec Vishnu et Brahma — cf. infra), le temple a été bâti
                pour traverser les siècles, pour rassembler les fidèles de la région et pour
                répondre à leurs aspirations spirituelles. Temples et lieux saints, expressions
                de la foi dans les différentes religions, ont été érigés jadis en divers lieux et
                sur tous les continents, marquant une aspiration à l’intemporalité, la volonté
                de rendre éternelle la foi humaine en la gravant dans la pierre.
                   20. En 1912, Max Scheler jugea utile de rappeler que, dans un passé
                lointain, la construction des temples, monastères, cathédrales et autres
                lieux saints occupait toute une suite de générations qui, au sein des com-
                munautés qui devaient leur survivre, avaient le sentiment d’être ancrées
                dans l’éternité, en paix avec elles‑mêmes, dans la continuité des généra-
                tions humaines 13. Douze ans plus tard, en 1924, Stefan Zweig regretta
                que de tels temples ou monuments ne soient plus érigés dans le monde
                moderne, qui est placé sous le signe des communications accélérées et de
                l’action précipitée, de la poursuite d’objectifs généralement perçus comme
                plus immédiats. A notre époque, l’idée d’une représentation durable
                n’existe plus ; personne, ni aucune génération, ne consacrerait aujourd’hui
                sa vie entière à la construction d’un lieu saint, d’un temple ou d’une
                cathédrale. Notre monde moderne « compte les heures avec différentes
                unités de mesure, et la vie s’écoule à des vitesses différentes ». Nous avons
                         « oublié l’art d’exprimer notre essence en la gravant dans la pierre
                         pour les années qui ne finissent pas… Nous avons bien conscience
                         d’avoir perdu notre aptitude à tendre vers l’infini, … à donner
                         expression avec tant de puissance dans une œuvre (obra) à l’esprit de
                         tout un peuple, au génie d’une époque. » 14
                Voilà pourquoi il importe de préserver ces sanctuaires et ces temples 15,
                qui font partie du patrimoine culturel et spirituel de l’humanité (cf. infra).
                  21. Le temple de Préah Vihéar, qui est lui‑même l’expression concrète
                de l’inspiration humaine, se trouve à présent menacé par le ressentiment
                humain (cf. infra). Les récents événements (2007‑2011) qui se sont pro-
                duits dans la région, à ce niveau de la frontière entre le Cambodge et la
                Thaïlande, donnent à penser que le temps des êtres humains demeure
                tourmenté et imprévisible, à la différence du temps des astres. Le temple
                de Préah Vihéar, lieu saint s’il en est, semble aujourd’hui sous l’empire de
                tensions, d’hostilités et d’un conflit qui procèdent de la condition humaine.
                    13 M. Scheler, L’homme du ressentiment, op. cit. infra note 69, p. 41.
                    14 S. Zweig, Tiempo y Mundo — Impresiones y Ensayos (1904-1940), Barcelone,
                éd. Juventud, 1998, p. 147‑148 [traduction française établie par le Greffe à partir de la
                traduction anglaise réalisée par le juge Cançado Trindade].
                    15 Il a été dit que, à travers cet art, s’opérait « une jonction miraculeuse entre le temporel

                et l’intemporel » ; G. Duby, Le temps des cathédrales — L’art et la société, 980-1420, Paris,
                Gallimard, 1979, p. 117.

                                                                                                               40




6 CIJ1023.indb 77                                                                                                    18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)                        574

                                     VI. De l’intemporalité au cadre temporel

                       22. Un monument qui devait être un symbole d’intemporalité est à
                    nouveau l’objet d’un litige porté devant la Cour, soulevant, entre autres,
                    la question du cadre temporel. L’affaire du Temple de Préah Vihéar se
                    trouve à présent, un demi‑siècle après avoir été tranchée par la Cour le
                    15 juin 1962, portée derechef à son attention par deux demandes du Cam-
                    bodge, dont l’une en interprétation de l’arrêt de 1962 et l’autre en indica-
                    tion de mesures conservatoires.
                       23. Dans sa demande en interprétation, le Cambodge affirme que celle-
                    ci n’intervient pas hors délai. Lors de l’audience publique du 30 mai 2011,
                    il a certes concédé que la longue période écoulée (un demi‑siècle) depuis
                    l’arrêt du 15 juin 1962 conférait à « certains aspects » de la présente affaire
                    un caractère « inhabituel », mais a fait valoir que l’article 60 du Statut de
                    la Cour (invoqué comme base de compétence en l’espèce) ne prescrivait
                    aucun délai pour la présentation d’une demande en interprétation. Selon
                    lui, « le droit de demander l’aide de la Cour pour régler un différend de
                    cette nature n’est soumis à aucun délai au titre de l’article 60 du Statut » 16.
                       Pour démontrer que sa demande en interprétation n’était pas hors
                    délai, le Cambodge s’est référé aux paragraphe 29 à 35 de la requête
                    elle‑même, présentée à la Cour le 20 avril 2011, dans laquelle il faisait état
                    de tensions, d’hostilités et d’incidents intervenus dans la zone du temple
                    de Préah Vihéar en 2008, en 2009 et en 2011 (par. 33‑35) ; le Cambodge
                    invoquait également, dans sa requête, le paragraphe 3 de l’article 2 et le
                    Chapitre VI de la Charte des Nations Unies (par. 32).
                       24. La Thaïlande, de son côté, à l’audience publique du 30 mai 2011, a
                    insisté sur ce que signifiaient, selon elle, toutes ces années écoulées pour
                    les demandes récemment portées devant la Cour par le Cambodge.
                    Reconnaissant qu’aucun délai n’était prévu à l’article 60 du Statut, elle a
                    cependant fait valoir que
                         « une interprétation renvoie au texte d’un arrêt, alors qu’une de-
                         mande en indication de mesures conservatoires est tournée vers l’ave-
                         nir et le comportement des — normalement — deux parties. Il existe
                         une tension entre les deux, qui s’exacerbe davantage encore avec le
                         temps. » 17
                    Elle a ajouté que la « compétence en matière d’interprétation étant ce
                    qu’elle est, de telles mesures [conservatoires] ne peuvent être prescrites
                    que dans des cas particuliers, surtout quand de longues périodes se sont
                    écoulées depuis le prononcé de l’arrêt initial » 18. Le fait que la Thaïlande
                    et le Cambodge — ou, plus précisément, les conseils qui ont respective-
                    ment plaidé pour eux lors des récentes audiences publiques — ont tous

                       16 C.I.J., compte rendu (CR) CR 2011/13 du 30 mai 2011, p. 31. Voir, dans le même

                    sens, le CR 2011/15 du 31 mai 2011, p. 23‑24.
                       17 CR 2011/16 du 31 mai 2011, p. 18.
                       18 Ibid., p. 20. Voir, dans le même sens, le CR 2011/14 du 30 mai 2011, p. 32‑33 et 26.



                                                                                                           41




6 CIJ1023.indb 79                                                                                                18/06/13 10:38

                              demande en interprétation (op. ind. cançado trindade)                         575

                    deux jugé bon d’examiner, chacun à sa façon, la question — qui paraît les
                    avoir vivement intéressés — du cadre temporel dans les circonstances de
                    la présente instance rend selon moi cette affaire réellement fascinante. Elle
                    montre le visage humain d’une affaire interétatique portée devant la Cour.


                             VII. Le passage du temps : le clair‑obscur de l’existence

                       25. De fait, la présente affaire du Temple de Préah Vihéar semble contenir
                    quelques enseignements qui ne sont pas forcément aisés à appréhender.
                    Comme on l’a vu plus haut, elle illustre le clair‑obscur non seulement du
                    droit (cf. supra), mais aussi de l’existence elle‑même. Elle révèle que nous,
                    simples mortels, devons toujours apprendre à composer avec certaines li­
                    mites spatiales et temporelles afin de pouvoir vivre dans la paix (de l’esprit,
                    surtout). Par limites spatiales, j’entends les frontières censées être non pas
                    une barrière, mais un trait d’union entre les pays et leurs peuples. Par limites
                    temporelles, j’entends celles qui marquent le passage du jour à la nuit, de la
                    lumière à l’obscurité, de la vie à l’au‑delà. Comme je l’ai déjà indiqué, toutes
                    les cultures, même les plus anciennes, sous les latitudes les plus diverses, ont
                    appréhendé, chacune à sa façon, le mystère du temps qui passe.
                       26. Pour reprendre un passage de mon opinion individuelle en l’affaire
                    Bámaca Velásquez c. Guatemala, tranchée par la Cour interaméricaine des
                    droits de l’homme (arrêt sur les réparations du 22 février 2002) :
                               « Le temps reste le grand mystère de l’existence humaine. Les
                            connaissances de l’homme demeurent limitées à l’égard des frontières
                            extrêmes de l’existence (la naissance et la mort), qui sont devenues
                            plus « mouvantes » sous l’effet de l’évolution culturelle et des avan-
                            cées technologiques, ce qui confère aux juristes une responsabilité
                            d’autant plus grande, car ils doivent rester attentifs aux codes
                            éthiques et aux manifestations culturelles en pleine évolution… La
                            conscience même du temps est « un produit très tardif de la civilisa-
                            tion humaine »… En dépit de tout ce qui a été écrit sur le sujet, l’ori‑
                            gine même des cultures constitue toujours une question sans
                            réponse 19 ; le temps et l’espace, que celles‑ci cherchent à expliquer, se
                            révèlent finalement être des créations mentales de la conscience
                            sociale, laissant entrevoir un cosmos unifié et cohérent 20. Un trait
                            fondamental de la vie culturelle tient à « la perception et à la
                            conscience du temps », lesquelles font elles‑mêmes partie intégrante
                            de « la solidarité des générations humaines qui se succèdent et se
                            répètent, telles les saisons » 21. Le temps a même été considéré — dans

                       19  E. Cassirer, Essai sur l’homme, Paris, Ed. de Minuit, 1975, p. 47 ; voir aussi p. 243.
                       20  A. Y. Gourevitch, « Le temps comme problème de l’histoire culturelle », Les cultures
                    et le temps, Salamanque/Paris, Ed. Sígueme/Unesco, 1979, p. 260‑261. Ainsi, transformé
                    en maître du temps, l’être humain se trouve également dominé par lui (ibid., p. 261).
                        21 Ibid., p. 280 et 264 ; voir aussi p. 272.



                                                                                                              42




6 CIJ1023.indb 81                                                                                                   18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                                576

                      les Confessions de saint Augustin, par exemple — comme un aspect
                      essentiel de la vie spirituelle des individus et des groupes, et comme
                      une partie intégrante de la conscience sociale elle‑même. » 22 (Par. 4‑5.)
                   27. En fait, il n’est aucun groupe social qui ne dispose de représenta-
                tions collectives renvoyant à son origine et à son destin. Un legs spirituel
                est transmis au fil du temps, de génération en génération, constituant un
                « parfait continuum spirituel entre les générations » ; d’où l’importance de
                la conscience de vivre dans le temps, et celle des rites funéraires 23. De
                même que l’expérience d’une communauté humaine s’enrichit grâce à
                l’apport continu des pensées et actions de ses membres, une dimension
                spirituelle se transmet d’une personne à l’autre, d’une génération à l’autre,
                précédant chaque être humain et lui survivant dans le temps. Le temps qui
                passe — source de désespoir pour certains — rapproche en réalité inéluc-
                tablement les vivants de leurs morts, les rattachant les uns aux autres, et
                la préservation de l’héritage spirituel de nos prédécesseurs constitue pour
                ceux‑ci une manière de communiquer avec les vivants, et vice versa.

                   28. Le temps peut être perçu de différentes manières. Le temps chrono-
                logique n’est assurément pas le temps biologique. Dans une vie, le temps
                paraît différent à chaque âge. Les enfants semblent vivre dans l’instant,
                les adultes dans le présent de leur quotidien, les aînés dans leur époque ou
                leur histoire personnelle. Le temps biologique n’est certainement pas non
                plus le temps psychologique. Le temps vécu par les êtres humains leur
                apporte d’abord l’innocence et l’espoir, puis l’expérience et le souvenir.
                Le temps des êtres humains est réellement implacable.
                   29. Le temps ne dissocie pas, mais relie, le début et la fin de l’existence
                humaine. Il imprègne la mémoire humaine, et permet de chercher un sens
                à chaque moment de l’existence. Comme une invitation à continuer d’étu-
                dier l’histoire, le temps révèle le caractère éphémère de la quête de la
                suprématie et de la gloire. Je doute que la durée d’une vie puisse être
                l’aune appropriée pour apprécier une situation juridique qui se prolonge
                dans le temps, et encore moins la nature d’une obligation juridique.
                   30. S’agissant de la relation entre le temps qui passe et l’existence
                humaine, Sénèque, dans quelques‑unes de ses célèbres Lettres à Lucilius 24

                    22 Rares sont ceux qui, comme saint Augustin, ont ressenti avec une telle intensité

                le mystère insondable du temps. Dans son passage incontournable sur la question, qui
                figure dans le livre onzième de ses Confessions (rédigées entre 398 et 400), à la question
                « Qu’est‑ce donc que le temps ? », saint Augustin répondit : « Si personne ne m’interroge,
                je le sais ; si je veux répondre à cette demande, je l’ignore » (p. 416‑417). Il ajouta, au sujet
                des « trois temps » (« dans l’esprit, … il se rencontre trois termes : l’attente, l’attention et
                le souvenir », p. 438‑439) : les trois temps — passé, présent et avenir — « exist[ent] dans
                l’esprit ; je ne le[s] vois pas ailleurs. Le présent du passé, c’est la mémoire ; le présent du
                présent, c’est l’attention actuelle ; le présent de l’avenir, c’est son attente » (p. 425) [traduc-
                tion de L. Moreau, éd. Debécourt (1840), Paris].
                    23 E. Durkheim, Les formes élémentaires de la vie religieuse, Paris, PUF, 1912, livre III.

                
                    24 En particulier ses Lettres nos XII, LXXVIII, CII et CXXII.



                                                                                                                43




6 CIJ1023.indb 83                                                                                                     18/06/13 10:38

                             demande en interprétation (op. ind. cançado trindade)             577

                    (au nombre de 124), nous avertit, dans sa sagesse stoïcienne, que le temps
                    nous possède autant que nous le possédons : dans notre courte vie,
                    quelques‑uns d’entre nous tâchent d’engranger des connaissances, tandis
                    que la majorité tente d’amasser des possessions, des biens et des richesses ;
                    pourtant, dans sa course le temps nous dépouille de tout — conclut
                    Sénèque avec lucidité — et nous quittons ce monde aussi démunis que
                    nous y sommes entrés. La vie est plus fugace que nombre d’obligations
                    juridiques, qui revêtent un caractère continu.


                                      VIII. Le temps, l’interprétation juridique
                                       et la nature de l’obligation juridique

                       31. Le moment est venu de s’intéresser au temps dans son rapport à
                    l’interprétation juridique et à la nature de l’obligation juridique. Sur ce
                    chapitre, au cours de la procédure consacrée à la demande en indication
                    de mesures conservatoires en l’instance, la Thaïlande a, dans ses plaido-
                    iries du 30 mai 2011, soutenu que,

                           « [m]ême au regard de la fort longue histoire du droit des gens, un
                           demi‑siècle est une période d’une durée considérable. Les deux der-
                           niers juges qui ont pris part à l’affaire du Temple sont morts en 1989 :
                           le juge Morelli, le jour de son 89e anniversaire, et le juge Bustamante,
                           peu après son 94e anniversaire. Et pourtant, le Cambodge souhaite-
                           rait que la Cour s’exprime au présent continu, exigeant le retrait de
                           forces dont les membres n’étaient pas nés à l’époque et interdisant
                           certaines activités qui, si tant est qu’elles aient effectivement été
                           menées, ont débuté bien plus tard. » 25
                       32. Même si l’on retient comme aune la durée d’une vie pour apprécier
                    une situation juridique qui semble perdurer, cinquante années repré-
                    sentent‑elles réellement un temps considérable ? Pour moi, tout est ques-
                    tion de point de vue. Pour une personne très jeune, qui est à l’aube de son
                    existence et qui a l’avenir devant elle, un demi‑siècle peut paraître une
                    éternité. Pour une personne âgée, qui touche au crépuscule de son exis-
                    tence, la même période peut, rétrospectivement, sembler s’être écoulée
                    très vite, n’avoir pas tellement duré. Je peine à me départir de l’impres-
                    sion que considérer le temps, pris dans sa dimension purement chronolo-
                    gique, ne nous aidera pas beaucoup : le faire me semble obscurcir plutôt
                    qu’éclairer la question.
                       33. Dans la longue histoire du droit des gens, un demi‑siècle peut
                    paraître plus ou moins long, selon la manière dont nous le percevrons, et
                    aussi la tranche de cette histoire qu’il représente. Tout dépend de la den-
                    sité du temps (cf. supra) durant la période considérée — qui peut avoir été
                    riche en événements ou tout à fait creuse. En tout état de cause, les tra-
                      25   C.I.J., compte rendu CR 2011/14 du 30 mai 2011, p. 33.

                                                                                                44




6 CIJ1023.indb 85                                                                                     18/06/13 10:38

                              demande en interprétation (op. ind. cançado trindade)                      578

                    vaux entamés à la Cour par la génération des juges Morelli et Bustamante
                    sont liés à ceux entrepris par la génération actuelle de ses juges. Nous
                    sommes investis d’une mission commune, qui s’inscrit dans le long terme.
                    En témoigne l’ordonnance en indication de mesures conservatoires ren-
                    due par la Cour aujourd’hui, 18 juillet 2011, un demi‑siècle après son
                    arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar.
                       34. On ne saurait perdre de vue que le temps et l’espace ne relèvent pas
                    du monde empirique ou réel, mais font partie de notre « appareil mental »,
                    des outils dont nous disposons « pour appréhender le monde » 26, pour exa-
                    miner et comprendre les événements, passés ou en cours, qui marquent nos
                    vies. Les êtres humains ont progressivement développé leur perception du
                    temps afin de pouvoir, tout d’abord, surmonter « la fugacité et l’unicité » de
                    leur existence ; par là, vivant dans leur environnement social, ils ont cru pou-
                    voir en quelque sorte « défier la mort » elle‑même 27. Les cultures cherchent à
                    expliquer le temps et l’espace, chacune à sa façon. Il est largement admis
                    aujourd’hui que les cultures, dans leur diversité, aident également les êtres
                    humains à se rattacher au monde extérieur, à lui trouver un sens.
                       35. Sur le plan de la connaissance humaine, il n’existe aucune réponse
                    définitive, que ce soit dans le domaine du droit, dans celui des humanités,
                    ou même dans celui de la science. Le droit ne se suffit pas à lui‑même,
                    contrairement à ce que les tenants du positivisme juridique, avec leur
                    arrogance caractéristique (symptôme de leur manque de clairvoyance),
                    semblent penser. Pour moi, le droit a beaucoup d’enseignements à tirer
                    d’autres domaines de la connaissance, et inversement. Les limites de la
                    connaissance humaine nous imposent une certaine modestie. En droit, la
                    réalisation de la justice constitue une quête perpétuelle.
                       36. J’ai déjà appelé l’attention sur le fait que la Thaïlande et le Cam-
                    bodge, au cours de la procédure qui s’est tenue très récemment devant la
                    Cour en l’espèce, se sont tous deux montrés soucieux de bien appréhen-
                    der, chacun à sa façon, la question du cadre temporel dans les circons-
                    tances de l’affaire (cf. supra). La raison en est qu’ils s’opposent, tout
                    d’abord, sur le plan de l’interprétation juridique proprement dite et,
                    ensuite, quant à l’existence d’une obligation revêtant, pour l’un, un carac-
                    tère continu, pour l’autre, un caractère instantané.
                       37. En ce qui concerne le premier point — l’interprétation juridique —,
                    force est de constater que le Cambodge 28 et la Thaïlande 29 se sont l’un et
                    l’autre appuyés à cet égard, fût‑ce de manière différente, sur les obiter dicta
                    formulés par la Cour permanente de Justice internationale (la « Cour per-
                    manente ») dans son arrêt no 11 (du 16 décembre 1927) sur l’Interprétation
                    des arrêts nos 7 et 8 (usine de Chorzów). En fait, pour ce qui concerne

                       26   K. Popper, En busca de un mundo mejor, Barcelone, Ed. Paidós, 1996, p. 171‑173.
                       27   A. Y. Gourevitch, op. cit. supra note 20, p. 263.
                       28 CR 2011/13 du 30 mai 2011, p. 29, 34 et 36 ; compte rendu CR 2011/15 du 31 mai 2011,

                    p. 15, 22 et 24‑25.
                       29 CR 2011/14 du 30 mai 2011, p. 22‑24 et 38‑40.



                                                                                                              45




6 CIJ1023.indb 87                                                                                                  18/06/13 10:38

                           demande en interprétation (op. ind. cançado trindade)             579

                l’interprétation juridique, il me semble nécessaire de préciser un point
                dans la présente opinion individuelle. Lorsque est demandée la revision
                d’un arrêt (ce qui n’est pas le cas ici), les faits à prendre en considération
                sont uniquement ceux exposés dans la requête initiale, qui faisaient l’objet
                de l’arrêt correspondant. Il ne peut y avoir de faits nouveaux ou supplé-
                mentaires, ceux‑ci excédant le cadre de la revision et commandant le
                dépôt d’une nouvelle requête, l’introduction d’une nouvelle instance, si
                l’Etat demandeur souhaite les soumettre à la Cour.
                   38. La situation est différente lorsque est demandée l’interprétation
                d’un arrêt. Dans ce cas‑là, je ne pense pas que l’on puisse faire abstraction
                des faits ultérieurs, qui ont donné lieu aux divergences de vues exposées
                par les parties — surtout lorsque, comme dans la présente affaire, les deux
                parties invoquent ou mentionnent ces faits nouveaux ou ultérieurs dans
                leur argumentation devant la Cour. Celle‑ci peut tenir compte de ces faits
                nouveaux, afin de s’acquitter fidèlement de sa fonction judiciaire et de son
                devoir de statuer sur la demande en interprétation portée devant elle.

                   39. Nous n’en sommes pas encore là. Nous en sommes actuellement au
                stade des mesures conservatoires. En l’occurrence, les considérations expo-
                sées à l’instant s’appliquent d’autant plus que la situation semble présen-
                ter les conditions d’urgence et de gravité requises, un préjudice irréparable
                étant imminent (cf. infra). J’y reviendrai plus tard ; pour l’heure, il suffit
                de relever que, face à une demande en indication de mesures conserva-
                toires comme celle‑ci, la Cour ne peut se borner à refuser de répondre aux
                questions soulevées devant elle.
                   40. Quant au second point — la nature de l’obligation juridique —, le
                Cambodge, dans sa demande en interprétation du 20 avril 2011, a fait
                état d’une « situation permanente » et d’une obligation revêtant un « carac-
                tère de permanence » (par. 37), avant de préciser :
                            « L’obligation pour la Thaïlande de « retirer tous les éléments de
                         forces armées ou de police ou autres gardes ou gardiens qu’elle a
                         installés dans le temple ou dans ses environs situés en territoire cam-
                         bodgien » (point 2 du dispositif [de l’arrêt de la CIJ de 1962]) est une
                         conséquence particulière de l’obligation générale et continue de res-
                         pecter l’intégrité du territoire du Cambodge. » (Requête introductive
                         d’instance, p. 36, par. 45.)
                   41. Les deux Parties sont revenues sur ce point dans leurs plaidoiries
                respectives des 30 et 31 mai 2011, consacrées à la demande en indication
                de mesures conservatoires du 28 avril 2011. Dans ses exposés du
                30 mai 2011, la Thaïlande a répliqué que l’Etat demandeur tentait de
                transformer en « obligation continue » ce qui était une « obligation immé-
                diate et instantanée » découlant du point 2 du dispositif de l’arrêt rendu
                par la Cour en 1962 dans l’affaire du Temple de Préah Vihéar 30.


                    30   CR 2011/14 du 30 mai 2011, p. 25.

                                                                                              46




6 CIJ1023.indb 89                                                                                   18/06/13 10:38

                             demande en interprétation (op. ind. cançado trindade)               580

                       42. Le lendemain (à l’audience publique du 31 mai 2011), le Cambodge
                    a rétorqué que l’obligation en question était « continue et permanente » et
                    non « immédiate et instantanée », car elle « découl[ait] du fait qu’un Etat ne
                    doit pas violer la souveraineté territoriale d’un autre Etat ». Qualifier cette
                    obligation d’« instantanée » — concluait le Cambodge, de manière convain-
                    cante selon moi — permettrait à l’Etat défendeur « de retirer ses troupes le
                    lendemain du prononcé de l’arrêt pour les réinstaller une semaine plus
                    tard » 31. Dans le domaine des relations entre Etats, lorsque le principe fon-
                    damental de l’interdiction du recours à la menace ou à l’emploi de la force
                    (cf. infra) est en jeu, l’obligation correspondante incombant aux Etats
                    concernés revêt, à mon sens, un caractère continu et permanent.


                            IX. De la dimension temporelle à la dimension spatiale :
                               indissociabilité du territoire et de sa population

                        43. Le moment est venu de délaisser mes considérations relatives au
                     rapport du droit au temps pour analyser le rapport du droit à l’espace. Il
                     m’est difficile d’aborder la question de l’espace sans rattacher celui‑ci à
                     l’élément humain de la notion d’Etat : la population. Dans leurs récents
                     exposés en l’affaire, les Parties elles‑mêmes, le Cambodge et la Thaïlande,
                     se sont intéressées au territoire et à la population considérés ensemble, et
                     je m’en félicite. Lors de l’audience publique du 30 mai 2011, le Cambodge
                     a déploré que les hostilités armées du 15 juillet 2008 et de la période allant
                     du 4 au 7 février 2011 aient fait des morts et des blessés 32, et il s’est alarmé
                    du sort des « 50 000 personnes de la population civile de la région » — qui
                    comprend la « zone » du temple de Préah Vihéar, ainsi que celles des
                    ­temples de Ta Moan et de Ta Krabei — à la suite des hostilités du
                     22 avril 2011 33. Pour sa part, la Thaïlande, dans sa plaidoirie du même
                     jour, a concédé que « [d]es dizaines de milliers d’habitants de la région
                     frontière [avaient] été déplacés » 34.
                        44. Concluant ses observations devant la Cour, à l’audience publique
                     du 31 mai 2011, le Cambodge a indiqué :
                              « Les droits dont le Cambodge demande la protection se situent
                           bien dans la zone du temple et concernent bien le patrimoine culturel
                           et spirituel que représente le temple, ainsi que le préjudice que pour-
                           rait subir le Cambodge à travers les atteintes à sa souveraineté, son
                           intégrité territoriale et la survie de sa population. » 35
                      45. La Thaïlande, elle, en concluant ses exposés le même jour, a fait
                    valoir que « les événements intervenus aux temples de Ta Kwai et de

                      31 CR 2011/15 du 31 mai 2011, p. 18.
                      32 CR 2011/13 du 30 mai 2011, p. 20 et p. 44‑45.
                      33 Voir ibid., p. 22 et p. 46.
                      34 CR 2011/14 du 30 mai 2011, p. 16 et p. 51.
                      35 CR 2011/15 du 31 mai 2011, p. 15.



                                                                                                   47




6 CIJ1023.indb 91                                                                                        18/06/13 10:38

                             demande en interprétation (op. ind. cançado trindade)               581

                    Ta Muen n’[avaient] aucune pertinence aux fins de la présente instance »,
                    et que « [son] comportement … ne risqu[ait] nullement d’aggraver le diffé-
                    rend », avant d’ajouter :
                             « La vérité est que ces deux pays voisins partagent une frontière
                           commune d’environ 800 kilomètres le long de laquelle les habitants
                           mènent tous les jours de l’année des activités pacifiques. C’est là la
                           réalité de la vie quotidienne entre les peuples de la Thaïlande et du
                           Cambodge, une réalité qui n’a jamais changé et qui ne changera
                           pas. » 36
                       46. En résumé, ni l’une ni l’autre des Parties ne s’est intéressée qu’au
                    territoire et à lui seul ; l’une et l’autre ont dûment tenu compte du sort de
                    la population locale. Ainsi, à l’issue de l’audience publique du 31 mai 2011,
                    il m’a semblé nécessaire de leur poser à toutes deux les questions sui-
                    vantes :
                              « Dans la demande en indication de mesures conservatoires objet
                           de la présente procédure, il est notamment indiqué que les incidents
                           qui se sont produits depuis le 22 avril 2011 dans « la zone du temple
                           de Préah Vihéar », ainsi qu’en d’autres lieux situés le long de la fron-
                           tière entre les deux Etats parties au différend, ont provoqué des
                           « morts, blessés et évacuations de populations ».
                              Les Parties peuvent‑elles donner à la Cour de plus amples infor-
                           mations concernant le déplacement de ces populations ? Combien
                           d’habitants ont été déplacés ? Ceux‑ci ont‑ils pu retourner en toute
                           sécurité et volontairement dans leurs foyers ? Où dans la région
                           sont‑ils installés ? Y sont‑ils installés depuis longtemps ? Quel est
                           leur mode de vie ? Quelle est la densité de population dans la
                           région ?
                              Pour préserver l’équilibre linguistique de la Cour, je me permets de
                           livrer la version anglaise des mêmes questions.

                              In the present request for the indication of provisional measures
                           by the Court, it is stated, inter alia, that, as a result of the incidents
                           occurred since 22 April 2011 in « the area of the Temple of Preah
                           Vihear », as well as at other places along the boundary between the
                           two contending States, « fatalities, injuries and the displacement of
                           local inhabitants » were caused.
                              What further information can be provided by the Parties to the
                           Court about such displaced local inhabitants ? How many inhabi-
                           tants were displaced ? Have they safely and voluntarily returned to
                           their homes ? Whereabouts do they live in the region ? Have they
                           been settled there for a long time ? What is their modus vivendi ? What
                           is the population density of the region ? » 37

                      36   CR 2011/16 du 31 mai 2011, p. 26 et 28‑29.
                      37   Ibid., p. 32.

                                                                                                  48




6 CIJ1023.indb 93                                                                                       18/06/13 10:38

                           demande en interprétation (op. ind. cançado trindade)                         582

                                      1. Première communication du Cambodge
                     47. A sa réponse à mes questions datée du 6 juin 2011 38, le Cambodge a
                joint sept annexes 39. Pour commencer, il a précisé que, telles qu’il
                les comprenait, mes questions visaient le déplacement de la population
                locale de, tout d’abord, la zone du temple de Préah Vihéar et, ensuite,
                d’autres localités situées le long de la frontière entre les deux Etats. Le Cam-
                bodge a estimé que, personne ne vivant à l’intérieur même du temple,
                l’expression « zone du temple », telle qu’employée dans mes questions, devait
                désigner la zone indiquée sur la carte no 5 annexée à sa demande en interpré-
                tation (et projetée par ses conseils lors des audiences publiques devant la
                Cour).
                     48. Le Cambodge a en outre soutenu que « les conséquences des
                ­incidents dans cette zone [avaient] touché des villages ou habitations à
                 proximité immédiate » 40. Il a répété là encore que, bien que ces incidents
                 soient liés les uns aux autres, il demandait à la Cour d’indiquer des
                 mesures conservatoires ne visant que la zone même du temple. Le
                 ­Cambodge a aussi précisé que sa réponse à mes questions se limitait aux
                  événements les plus récents, même si certains des déplacements de
                  ­population avaient parfois « eu pour origine des incidents antérieurs au
                   22 avril 2011 », les « conséquences de ces déplacements s[’étant] prolon-
                 gées au‑delà du 22 avril ». Il a indiqué que les informations fournies dans
                 sa réponse couvraient la période allant du 22 avril au 5 mai 2011.
                     49. Le Cambodge a également indiqué que, au cours de la période
                 considérée, plus de 50 000 personnes avaient été accueillies dans des cam-
                 pements provisoires et que 10 000 habitants avaient trouvé refuge chez
                 des proches ou des amis dans des zones sécurisées. Lors des « agressions
                 armées » en question, a‑t‑il signalé, la Croix‑Rouge cambodgienne a
                 fourni des vivres et aidé à reconstruire les habitations des victimes ; la
                 population a également bénéficié d’une aide sous forme de dons de la part
                 de diverses institutions et personnes privées.
                     50. S’agissant précisément de la zone du temple de Préah Vihéar,
                 le Cambodge a répondu que 9412 personnes en tout avaient été
                 déplacées de trois villages situés à proximité 41 de cette zone. Elles
                 ­
                   auraient regagné leurs foyers le 5 mai 2011 et les campements
                 auraient été ­fermés le même jour. Toutefois, a‑t‑il ajouté, les habitants
                 qui t­ra­ vaillaient sur le marché situé tout près du temple n’ont pu
                 reprendre leurs activités car le marché « a été détruit par les com­          -

                   38 Réponse du Royaume du Cambodge à la question posée aux deux Parties par M. le

                juge Cançado Trindade (déposée le 7 juin 2011), p. 1‑12.
                    39 Les sept annexes sont des photos de la province d’Ouddor Meanchey (prises entre

                le 22 avril et le 3 mai 2011) auxquelles le Cambodge fait référence dans sa réponse, ainsi
                qu’une carte de la zone du temple de Préah Vihéar.
                    40 Sans objet dans la version française.


                    41   Le Cambodge a renvoyé à cet égard à la carte annexée à sa réponse (annexe 7).

                                                                                                          49




6 CIJ1023.indb 95                                                                                              18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                           583

                bats » 42. Le Cambodge a enfin indiqué que 80 % de la population locale
                vit de l’agriculture, et que la densité de population de la région est d’en-
                viron 50 habitants au kilomètre carré.
                   51. Quant aux autres secteurs de la région, le Cambodge a déclaré que,
                dans la province d’Ouddor Meanchey, 52 538 personnes, originaires de
                différents villages situés le long de la frontière avec la Thaïlande, près des
                temples de Ta Moan et de Ta Krabei (à 150 kilomètres à l’ouest de la zone
                du temple de Préah Vihéar), avaient été déplacées ; 52 maisons de la région
                auraient également été « partiellement ou totalement détruites » 43 et
                147 écoles (sur 194) fermées, 39 873 élèves se trouvant dans l’incapacité
                d’aller étudier. Le Cambodge a ajouté que la population locale vivait dans
                différents villages établis de longue date 44. En réponse à ma question sur le
                point de savoir si les populations concernées avaient pu regagner leurs
                foyers en toute sécurité et de manière volontaire, le Cambodge a indiqué,
                en outre, que celles‑ci étaient rentrées chez elles le 5 mai 2011 et que les
                campements avaient été fermés le même jour. Il a ajouté que 85 % de la
                population déplacée vivait de sa production agricole 45. Enfin, et ce n’est
                pas le moins important, le Cambodge a déclaré que la densité de popula-
                tion dans cette région était d’environ 28‑29 habitants au kilomètre carré.

                                   2. Première communication de la Thaïlande
                   52. Le 7 juin 2011, la Thaïlande a remis sa réponse à mes questions, y
                joignant une carte illustrant l’emplacement des provinces et districts men-
                tionnés dans ce document 46. Revenant tout d’abord sur les incidents sur-
                venus à proximité des temples de Ta Muen et de Ta Kwai (situés à quelque
                150 kilomètres du temple de Préah Vihéar 47) du 22 avril au 3 mai 2011,
                dans la province de Surin (où se trouvent les deux temples en question),
                elle a commencé par indiquer, en réponse à mes questions, que les autori-
                tés thaïlandaises avaient fait évacuer 45 042 habitants le 22 avril 2011
                pour les conduire « en lieu sûr », « [p]ar mesure de précaution, afin d’éviter

                   42 Le Cambodge a également déclaré que la population locale vivait dans les environs

                immédiats du temple de Préah Vihéar et qu’elle s’était installée dans les villages de Sra Em,
                de Svay Chrum et de Samdech Techo Hun Sen, établis en 1997, en 1995 et en 2009 respec-
                tivement.
                   43 Le Cambodge renvoie à cet égard aux photographies annexées à sa réponse.
                   44 2517 familles (11 124 habitants au total) vivaient dans le village de Kok Morn ;

                3198 familles (13 408 personnes au total) à Ampil ; 1103 familles (4913 personnes au
                total) à Kok Khpos ; 1934 familles (9651 personnes au total) à O’Smach ; 1493 familles
                (6809 personnes) à Bansay Rak ; 990 familles (4913 personnes en tout) à Kaun Kriel ; et 354
                familles (1720 personnes) à Trapeang Prey.


                   45 Et que 52 421 hectares étaient infestés de « munitions non explosées », dont

                8000 hectares de terres cultivées, sur un total de 37 093 hectares.
                   46 Réponse du Royaume de Thaïlande à la question posée aux deux Parties par M. le

                juge Cançado Trindade (déposée le 7 juin 2011), p. 1‑4.
                   47 La Thaïlande utilise la dénomination « temple de Phra Viharn ».



                                                                                                          50




6 CIJ1023.indb 97                                                                                               18/06/13 10:38

                           demande en interprétation (op. ind. cançado trindade)               584

                    toute perte en vies humaines au sein de la population thaïlandaise vivant
                    dans la zone située à proximité des temples de Ta Kwai et de Ta Muen,
                    dans la province de Surin ». Le 2 mai 2011, a‑t‑elle ajouté, « tous les habi-
                    tants concernés étaient retournés en toute sécurité et volontairement dans
                    leurs foyers », et ils auraient depuis lors repris une vie normale.
                       53. De plus, la Thaïlande a déclaré que les personnes évacuées venaient des
                    districts de Phanom Dong Rak, Prasat, Kabcheung et Sangkha, qu’elles
                    étaient en majorité nées dans la région « et [que] leurs familles y viv[ai]ent
                    depuis des générations ». La plupart seraient des fermiers qui cultivent le
                    riz, l’hévéa, la patate douce et la canne à sucre, certaines de ces personnes
                    pratiquant aussi la sériciculture. Au sujet de la densité de population de la
                    région, la Thaïlande a répondu que le district de Phanom Dong Rak comptait
                    116 habitants au kilomètre carré, pour une population totale de 37 197 per-
                    sonnes ; dans le district de Prasat, les sous‑districts de Choke Na Sam et de
                    Kok Sa‑ard compteraient 139 et 203 habitants au kilomètre carré, respective-
                    ment, la population totale du district étant de 11 423 habitants ; dans le dis-
                    trict de Kabcheung, la densité de population serait de 105 habitants au
                    kilomètre carré, pour une population totale de 60 421 âmes ; enfin, le district
                    de Sangkha aurait une densité de population de 126 habitants au kilomètre
                    carré, pour une population totale de 127 592 âmes.
                       54. S’agissant de la province de Buriram, adjacente à celle de Surin, la
                    Thaïlande a affirmé que les incidents survenus depuis le 22 avril 2011 dans
                    la zone entourant les temples de Ta Kwai et de Ta Muen avaient poussé
                    les autorités thaïlandaises à faire évacuer la population du district de Ban
                    Kruat, situé à une dizaine de kilomètres des deux temples. Elle a déclaré
                    que, « [p]ar mesure de précaution, afin d’éviter toute perte en vies
                    humaines au sein de la population thaïlandaise vivant dans la zone située
                    à proximité du lieu où sont survenus les incidents », 7396 habitants avaient
                    été conduits « en lieu sûr » par les autorités thaïlandaises à compter du
                    22 avril 2011. Le 2 mai 2011, a‑t‑elle ensuite indiqué, « tous les habitants
                    concernés étaient retournés en toute sécurité et volontairement dans leurs
                    foyers » et ils auraient depuis lors repris une vie normale.
                       55. Elle a ajouté que ces habitants vivaient dans le district de Ban
                    Kruat, dans la province de Buriram, et que « [l]a plupart d’entre eux y
                    [étaient] nés et leurs familles y viv[ai]ent depuis des générations » ; en
                    majorité, ce « sont des fermiers qui cultivent le riz, l’hévéa, la patate douce
                    et la canne à sucre ». La Thaïlande a indiqué de surcroît que, dans le dis-
                    trict de Ban Kruat, la densité de population était de 136 habitants au
                    kilomètre carré, pour une population totale de 73 400 habitants. Enfin, au
                    sujet de l’incident de Phu Makhua, survenu à 2,5 kilomètres du temple de
                    Préah Vihéar le 26 avril 2011, la Thaïlande a signalé qu’aucun déplace-
                    ment de population n’en avait résulté.

                                     3. Seconde communication du Cambodge
                       56. Le Cambodge a présenté ses observations, dans une communica-
                    tion datée du 13 juin 2011, sur la réponse de la Thaïlande à mes questions

                                                                                                51




6 CIJ1023.indb 99                                                                                     18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                         585

                aux deux Parties (cf. supra). Il a tout d’abord noté que celle‑ci avait fourni
                très peu d’informations sur la zone même du temple de Préah Vihéar et
                qu’elle avait indiqué que personne n’avait été déplacé de cette zone ; de
                l’avis du Cambodge, cette déclaration montre que, jusqu’aux récentes
                incursions, la situation sur le terrain était conforme à l’arrêt rendu par la
                Cour en 1962 en ce qui concerne son contrôle et sa souveraineté sur la
                zone du temple. La réponse de la Thaïlande confirmerait également, selon
                lui, que des incidents avaient bien eu lieu dans la zone du temple et ail-
                leurs, à l’époque du dépôt de la demande en indication de mesures conser-
                vatoires, mesures que le Cambodge estimait nécessaires pour préserver ses
                droits et prévenir un préjudice irréparable.
                   57. De plus, le Cambodge a soutenu que, si le calme était revenu et que
                les populations étaient rentrées dans leurs foyers depuis le 2 mai 2011,
                l’équilibre demeurait toutefois précaire et rien ne garantissait que les hos-
                tilités armées n’allaient pas reprendre, comme en juillet 2008, en octo-
                bre 2008, en avril 2009, en février 2011 et en avril 2011. Quant aux
                populations qui, d’après la Thaïlande, auraient été déplacées dans une
                zone située 150 kilomètres à l’ouest du temple, le Cambodge a répété que,
                selon lui, « seuls les incidents survenus dans la région du temple de Préah
                Vihéar doivent être pris en compte », et que « les incidents dans la région
                à 150 kilomètres du temple de Préah Vihéar ne doivent pas l’être pour les
                mesures que la Cour pourrait prononcer » 48.

                                   4. Seconde communication de la Thaïlande
                  58. Le 14 juin 2011, la Thaïlande a présenté ses observations sur les
                réponses du Cambodge à mes questions aux deux Parties (cf. supra) 49.
                Elle a tout d’abord fait valoir que certaines des informations contenues
                dans la réponse du Cambodge soit étaient dépourvues de pertinence, soit
                concernaient des incidents antérieurs au 22 avril 2011, et n’entraient dès
                lors pas dans le champ de mes questions (cf. supra). S’agissant des villages
                de Sra Em, Svay Chrum et Samdech Techo Hun Sen, la Thaïlande a
                déclaré que le seul incident intervenu en dehors de la zone des temples de
                Ta Moan et de Ta Kwai s’était produit à Phu Makhua le 26 avril 2011,
                soit après le 22 avril 2011, et encore s’agirait‑il d’un incident mineur dû à
                un malentendu. La Thaïlande a soutenu que l’évacuation des trois vil-
                lages mentionnés dans la réponse du Cambodge n’avait aucun rapport
                avec l’incident du 26 avril 2011, et ne pouvait donc être la conséquence
                des incidents survenus à compter du 22 avril 2011, ce dont je m’étais
                enquis en interrogeant les Parties (cf. supra).

                    48 Observations du Royaume du Cambodge sur la réponse fournie par le Royaume de

                Thaïlande à la question posée aux deux Parties par M. le juge Cançado Trindade (déposées
                le 14 juin 2011), p. 1‑2 ; le Cambodge a, de même, rejeté la prétention de la Thaïlande à
                exercer sa souveraineté sur les temples de Ta Moan et de Ta Krabei, répondant que cette
                prétention découlait de l’interprétation unilatérale de la Thaïlande quant à la ligne fron-
                tière dans cette région.
                    49 La Thaïlande a joint un document à ses observations.



                                                                                                        52




6 CIJ1023.indb 101                                                                                            18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                               586

                   59. La Thaïlande a aussi fait valoir que le Cambodge n’avait pas pré-
                cisé quand exactement l’évacuation avait débuté, ni les causes de celle‑ci,
                et qu’il avait lui‑même admis que ce déplacement pouvait trouver son
                origine dans les incidents antérieurs au 22 avril 2011. Selon elle,
                      « [a]jouté au fait que depuis le 7 février 2011 aucun incident n’est sur-
                      venu, en un quelconque endroit, dans un rayon de 150 kilomètres
                      autour du temple de Phra Viharn … cela nous conduit à la seule
                      conclusion plausible, à savoir que … l’évacuation alléguée des trois
                      villages est en réalité intervenue par suite des incidents survenus au
                      cours du mois de février 2011 » 50.
                De l’avis de la Thaïlande, ce déplacement n’entre pas dans le champ des
                questions que j’ai posées aux Parties. La réponse du Cambodge quant à l’éta-
                blissement des trois villages confirmerait en outre ce que la Thaïlande a avancé
                lors des audiences, à savoir que les villageois n’auraient été installés dans la
                région qu’à une date récente pour servir certaines visées politiques débordant
                le cadre de la présente procédure. Quant à la déclaration du Cambodge selon
                laquelle certains habitants n’auraient pas pu reprendre leurs activités sur le
                marché au motif que ce dernier a été détruit, la Thaïlande a répliqué que la
                destruction du marché remontait aux incidents d’avril 2009, le Cambodge
                répondant donc là encore à côté de mes questions aux deux Parties 51.

                                                5. Appréciation générale
                   60. Ces deux tours de communications présentées par les Parties en
                réponse à mes questions (cf. supra) ont permis d’éclaircir quelques‑unes
                des questions qui sont en jeu dans l’affaire portée devant la Cour. Pour-
                tant, il subsiste certaines divergences entre les informations fournies par les
                Parties. Celles‑ci sont divisées, premièrement, sur les motifs ou les raisons
                de l’évacuation de la population locale. Tandis que, pour le Cambodge,
                l’évacuation était notamment due à des incidents antérieurs au
                22 avril 2011, la Thaïlande, elle, prétend que la population locale a été
                déplacée « [p]ar mesure de précaution, afin d’éviter toute perte en vies
                humaines au sein de la population thaïlandaise » dans la zone située près
                du lieu des affrontements 52. Deuxièmement, alors que le Cambodge
                   50 Observations du Royaume de Thaïlande sur la réponse du Royaume du Cambodge

                à la question posée aux deux Parties par M. le juge Cançado Trindade (déposées le
                14 juin 2011), p. 1 ; voir aussi p. 1‑3.
                   51 En ce qui concerne la province d’Ouddor Meanchey, la Thaïlande a indiqué que la

                référence du Cambodge aux 52 421 hectares de terres infestés de « munitions non explo-
                sées » n’avait aucun rapport avec la question posée, ni avec la présente procédure, étant
                donné que, selon elle, toute munition non explosée pouvant se trouver au Cambodge
                « provien[t] en réalité de conflits passés, dont ce pays a été le théâtre jusqu’en 1998 » ; ibid.,
                p. 2. Enfin, et ce n’est pas le moins important, la Thaïlande met en doute la crédibilité des
                photographies présentées par le Cambodge, au motif qu’aucune information n’est fournie
                sur les dates et les endroits exacts où celles‑ci sont censées avoir été prises ; ibid.
                   52 Réponse du Royaume de Thaïlande à la question posée aux deux Parties par M. le

                juge Cançado Trindade (déposée le 7 juin 2011), p. 2.

                                                                                                               53




6 CIJ1023.indb 103                                                                                                   18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                         587

                soutient que « seuls les incidents dans la région du temple de Préah Vihéar
                doivent être pris en compte » 53 aux fins de l’indication de mesures conser-
                vatoires, la Thaïlande, dans sa réponse, ne s’intéresse pas tant aux inci-
                dents survenus dans la zone du temple de Préah Vihéar qu’aux déplacements
                qui ont eu lieu dans une zone située à environ 150 kilomètres de là 54.
                   61. Troisièmement, s’agissant des personnes déplacées elles‑mêmes, le
                Cambodge en recense 9412 dans la zone du temple de Préah Vihéar et
                52 538 dans la province d’Ouddor Meanchey ; la Thaïlande, elle, prétend
                que 45 042 habitants ont été évacués de la province de Surin et 7396 de la
                province de Buriram, et que l’incident qui s’est produit le 26 avril 2011 à
                Phu Makhua (à quelque 2,5 kilomètres du temple de Préah Vihéar) n’a
                entraîné aucun déplacement de population. Les Parties s’accordent toute-
                fois à reconnaître que les personnes déplacées ont pu regagner leurs foyers
                en toute sécurité et de manière volontaire, encore que le Cambodge situe
                leur retour au 5 mai 2011 55 et la Thaïlande au 2 mai 2011 56.

                   62. Pour résumer et conclure sur les réponses des Parties, bien qu’elles
                apportent quelques éclaircissements et que la situation semble avoir évo-
                lué dans le bon sens, en ce qui concerne la capacité des habitants de rega-
                gner leurs foyers dans la sécurité et de manière volontaire, le calme
                demeure précaire et semble provisoire. Le cessez‑le‑feu n’a été convenu
                que verbalement, rien ne garantissant que les hostilités armées ne repren-
                dront pas et que la population ne sera pas de nouveau déplacée. Le
                cessez‑le‑feu semble être temporaire, et rien ne promet que le conflit
                ­
                ne reprendra pas. J’estime donc que, en la présente affaire, des mesures
                conservatoires s’imposent afin de prévenir ou d’éviter une nouvelle aggra‑
                vation du différend ou de la situation, compte tenu du caractère de gra-
                vité, de l’urgence et du risque de préjudice irréparable que cette situation
                présente déjà.
                   63. Je ferai simplement observer, pour conclure sur ce sujet, qu’il est
                pour ainsi dire devenu courant de demander des mesures conservatoires
                afin de prévenir ou d’éviter l’« aggravation » du différend ou de la situation
                en cause. Cela semble cependant quelque peu tautologique, un différend ou
                une situation nécessitant l’indication de mesures conservatoires revêtant
                    53 Observations du Royaume du Cambodge sur la réponse fournie par le Royaume de

                Thaïlande à la question posée aux deux Parties par M. le juge Cançado Trindade (déposées
                le 14 juin 2011), p. 1‑2.
                    54 Voir observations du Royaume de Thaïlande sur la réponse du Royaume du

                Cambodge à la question posée aux deux Parties par M. le juge Cançado Trindade (dépo-
                sées le 14 juin 2011), p. 1.
                    55 Il convient cependant de noter que, dans ses observations sur la réponse de la Thaï-

                lande, formulées dans une lettre datée du 13 juin 2011, le Cambodge indique qu’« il y a
                bien eu un retour au calme (et un retour des populations) dès la date précoce du 2 mai
                2011 » ; observations du Royaume du Cambodge sur la réponse fournie par le Royaume de
                Thaïlande à la question posée aux deux Parties par M. le juge Cançado Trindade (déposées
                le 14 juin 2011), p. 1‑2.
                    56 Réponse du Royaume de Thaïlande à la question posée aux deux Parties par M. le

                juge Cançado Trindade (déposée le 7 juin 2011), p. 2.

                                                                                                        54




6 CIJ1023.indb 105                                                                                            18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                 588

                 déjà, par définition, un caractère de gravité et d’urgence, dès lors qu’un
                 préjudice irréparable est probable ou imminent. Il serait donc plus exact de
                 solliciter l’indication de mesures conservatoires en vue de prévenir ou d’évi-
                 ter une « nouvelle aggravation » du différend ou de la situation en cause.


                                 X. Les effets des mesures conservatoires
                                           dans le cas d’espèce

                     64. Le droit international a, d’une certaine manière, vocation
                 a­ nticipatoire lorsqu’il régit des faits de société, pour empêcher le désordre et
                  le chaos, ainsi que tout préjudice irréparable. C’est le droit lui‑même et non
                  le recours abusif à la force qui est de nature anticipative. D’où la raison
                  d’être des mesures conservatoires : prévenir et éviter un préjudice irrépa­
                  rable dans des situations présentant un caractère de gravité et d’urgence.
                  Pareilles mesures sont préventives, en ce qu’elles sont de nature anticipa-
                 tive, tournées vers l’avenir. Elles illustrent la dimension préventive de la
                 sauvegarde des droits. Là encore, l’influence du facteur temps est mani-
                 feste.
                     65. Comme je l’indiquais dans ma longue opinion dissidente (105 para-
                 graphes) en l’affaire relative à des Questions concernant l’obligation de pour‑
                 suivre ou d’extrader (Belgique c. Sénégal) (mesures conservatoires, ordonnance
                 du 28 mai 2009, C.I.J. Recueil 2009, p. 165‑200), les mesures conserva-
                 toires, qui ont évolué ces dernières années, ont permis aux juridictions
                 internationales modernes de protéger des droits par des moyens préventifs,
                 et de mettre en place une surveillance continue (en se projetant dans le
                 temps) afin d’en assurer le respect par les Etats concernés. Là aussi,
                 d’autres enseignements peuvent être tirés de la présente décision de la Cour
                 en l’affaire du Temple de Préah Vihéar en ce qui concerne : a) la protection
                 de la population locale ; b) l’interdiction du recours à la menace ou à
                 l’emploi de la force ; c) la protection du patrimoine culturel et spirituel
                 mondial — autant d’aspects que je vais maintenant examiner tour à tour.

                                    1. La protection de la population locale
                    66. Rien, d’un point de vue épistémologique, n’empêche ou ne rend
                 inappropriée l’extension de la protection offerte par des mesures conser­
                 vatoires du type de celles indiquées dans la présente ordonnance à la vie
                 humaine ainsi qu’au patrimoine culturel et spirituel mondial (cf. infra). Au
                 contraire, les mesures conservatoires indiquées dans la présente ordonnance
                 ont ceci de positif que la protection qu’elles visent s’étend non seulement à
                 la zone territoriale en cause, mais aussi — par l’affirmation de l’interdiction
                 du recours à la menace ou à l’emploi de la force, conformément à un prin-
                 cipe fondamental du droit international (cf. infra) — à la vie et à l’intégrité
                 physique des êtres humains vivant ou se trouvant dans la zone concernée,
                 ou à proximité de celle‑ci, aussi bien qu’au temple de Préah Vihéar
                 lui‑même, situé dans ladite zone, et à tout ce que le temple représente.

                                                                                                55




6 CIJ1023.indb 107                                                                                    18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                             589

                    67. La présente ordonnance en indication de mesures conservatoires
                 répond bien au souci des deux Parties d’assurer la protection de la popu-
                 lation locale. Outre leurs réponses aux questions que je leur avais posées
                 à l’issue de l’audience publique du 31 mai 2011 (cf. supra), les Parties ont
                 tenu à faire part à la Cour de leurs préoccupations sur ce point tout au
                 long de la procédure en l’espèce. Et la Cour, dans l’ordonnance qu’elle
                 vient de rendre, a tenu pleinement compte de ces préoccupations.

                    68. Ainsi la Cour a‑t‑elle pris note, dans la présente ordonnance, des
                 griefs du Cambodge concernant les « graves incidents armés » qui auraient
                 eu lieu dans la zone du temple de Préah Vihéar depuis le 22 avril 2011, et
                 qui auraient causé « des pertes en vies humaines, des blessés, ainsi que des
                 évacuations de populations » (par. 8), et elle a également pris note de sa
                 mise en garde quant au risque d’aggravation de la situation, ce qui entraî-
                 nerait « les souffrances et les pertes en vies humaines qui résultent de ces
                 affrontements » (par. 9). Plus loin dans son ordonnance, la Cour a aussi
                 pris acte des griefs du Cambodge concernant « de nombreux incidents
                 armés » qui se seraient produits dans la zone du temple de Préah Vihéar
                 depuis le 15 juillet 2008, et qui auraient causé « des dommages irréparables
                 au temple lui‑même », lequel fait partie du patrimoine culturel de l’huma-
                 nité, de même que « la perte de vies humaines, des blessés ainsi que des
                 déplacements de populations » (par. 48) 57. Là encore, elle a pris note de la
                 mise en garde du Cambodge quant au risque d’aggravation de la situation,
                 dont résulteraient des « dommages causés au temple de Préah Vihéar, ainsi
                 que [des] souffrances et [des] pertes en vies humaines » (par. 50).
                    69. La Cour a, de même, pris note dans la présente ordonnance des
                 griefs de la Thaïlande quant aux « nombreux incidents armés » qui se
                 seraient produits dans la zone du temple de Préah Vihéar et qui auraient
                 causé « des pertes en vies humaines, des blessés, des déplacements de
                 populations, ainsi que des dommages matériels » (par. 51). Ayant pesé les
                 arguments des deux Parties sur les faits, la Cour a conclu que :
                       « depuis le 15 juillet 2008, des affrontements armés ont eu lieu et se
                       sont poursuivis dans cette zone, notamment entre le 4 et le 7 février
                       2011, causant des pertes en vies humaines, des blessés et des dépla­
                       cements de populations ; … des dommages ont été causés au temple
                       et aux biens qui s’y rattachent » (par. 53) 58.
                   70. Néanmoins, il me semble que la Cour n’a pas convenablement évalué
                 ou apprécié les éléments de preuve prima facie (propres aux mesures conser-
                 vatoires) soumis par les Parties : elle n’a pas tiré toutes les conséquences
                 qu’elle pouvait — et même devait — déduire des faits intéressant la protec‑

                    57 Le Cambodge a également noté que ces incidents avaient fait l’objet, à sa demande, d’une

                 séance du Conseil de sécurité de l’Organisation des Nations Unies le 14 février 2011 (par. 48).
                    58 La Cour a ajouté que, « le 14 février 2011, le Conseil de sécurité [des Nations Unies] a

                 demandé qu’un cessez‑le‑feu permanent soit conclu entre les deux Parties et a apporté son
                 soutien à l’ANASE pour la recherche d’une solution au conflit » (par. 53).

                                                                                                             56




6 CIJ1023.indb 109                                                                                                 18/06/13 10:38

                             demande en interprétation (op. ind. cançado trindade)                                                   590

                 tion de la population du territoire concerné. En effet, la Cour s’est surtout
                 attachée au territoire lui‑même (qui est l’un des éléments constitutifs de la
                 notion d’Etat) plutôt qu’à la population, qui, à mon sens, en est l’élément
                 constitutif le plus précieux. J’y reviendrai plus loin (cf. points XI‑XII infra).


                          2. L’interdiction du recours à la menace ou à l’emploi de la force
                   71. Dans un autre registre, la Cour, dans la présente ordonnance, a
                 indiqué des mesures conservatoires en ce sens :
                              « Les deux Parties doivent, immédiatement, retirer leur personnel
                          militaire actuellement présent dans la zone démilitarisée provisoire,
                          telle que définie au paragraphe 62 de la présente ordonnance, et
                          s’abstenir de toute présence militaire dans cette zone et de toute acti-
                          vité armée dirigée à l’encontre de celle‑ci ;
                              La Thaïlande ne doit pas faire obstacle au libre accès du Cam-
                          bodge au temple de Préah Vihéar ni à la possibilité pour celui‑ci d’y
                          ravitailler son personnel non militaire ;
                          �����������������������������������������������������������������������������������������������������������������
                              Les deux Parties doivent s’abstenir de tout acte qui risquerait d’ag-
                          graver ou d’étendre le différend dont la Cour est saisie ou d’en rendre
                          la solution plus difficile. » 59
                    72. Le principe qui sous‑tend la décision de la Cour — qui l’a inspirée
                 et lui a donné corps — est celui, fondamental, de l’interdiction du recours
                 à la menace ou à l’emploi de la force. Dans le passage pertinent de son
                 raisonnement, la Cour indique clairement que :
                          « la Charte des Nations Unies fait obligation à tous les Etats Membres
                          de l’Organisation des Nations Unies de s’abstenir dans leurs relations
                          internationales de recourir à la menace ou à l’emploi de la force, soit
                          contre l’intégrité territoriale ou l’indépendance politique de tout Etat,
                          soit de toute autre manière incompatible avec les buts des Nations
                          Unies ; … les Etats Membres de l’Organisation sont également tenus
                          de régler leurs différends internationaux par des moyens pacifiques,
                          de telle manière que la paix et la sécurité internationales ainsi que la
                          justice ne soient pas mises en danger ; et … les deux Parties sont
                          tenues, en vertu de la Charte et du droit international général, de res-
                          pecter ces principes fondamentaux du droit international » 60 (par. 66).

                     59   Points B 1), 2) et 4) du dispositif.
                     60   Soit, dans l’autre langue officielle de la Cour,
                          « the Charter of the United Nations imposes an obligation on all Member States of
                          the United Nations to refrain in their international relations from the threat or use
                          of force against the territorial integrity or political independence of any State, or in
                          any other manner inconsistent with the purposes of the United Nations ; … United
                          Nations Member States are also obliged to settle their international disputes by
                          peaceful means in such a manner that international peace and security, and justice,

                                                                                                                                        57




6 CIJ1023.indb 111                                                                                                                             18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)                         591

                   73. La Cour accorde toute l’attention voulue au respect des principes
                fondamentaux du droit international, consacrés par la Charte des
                Nations Unies (art. 2) et repris en droit international général, en particu-
                lier le principe de l’interdiction du recours à la menace ou à l’emploi de la
                force (paragraphe 4 de l’article 2), ainsi que le principe du règlement paci-
                fique des différends (paragraphe 3 de l’article 2). En fait, ce souci est le sien
                depuis quelques années déjà. Trois précédents peuvent être cités ici à cet
                égard : les affaires du Différend frontalier (Burkina Faso/République du
                Mali) (1986), de la Frontière terrestre et maritime entre le Cameroun et le
                Nigéria (Cameroun c. Nigéria) (1996) et des Activités armées sur le terri‑
                toire du Congo (République démocratique du Congo c. Ouganda) (2000).
                   74. Dans ces trois affaires, la Cour, lorsqu’elle a indiqué des mesures
                conservatoires, est — démarche très importante — allée au‑delà de la
                dimension interétatique, en s’inquiétant aussi du sort des personnes qui se
                trouvaient en danger ou en situation de vulnérabilité ou de détresse.
                Ainsi, dans son ordonnance du 10 janvier 1986 en l’affaire du Différend
                frontalier, la Chambre de la Cour a affirmé son pouvoir, « indépendam-
                ment des demandes présentées par les Parties », d’indiquer des mesures
                conservatoires « en vue d’empêcher l’aggravation ou l’extension du diffé-
                rend quand elle estime que les circonstances l’exigent » (C.I.J. Recueil 1986,
                p. 9, par. 18) 61. Ce pouvoir — a‑t‑elle ajouté —, elle est d’autant plus
                fondée à l’exercer face à « un recours à la force inconciliable avec le prin-
                cipe du règlement pacifique des différends internationaux », lorsqu’elle
                peut indiquer des mesures conservatoires « contribuant à assurer la bonne
                administration de la justice » (ibid., p. 9, par. 19). Elle a décidé d’indiquer
                de telles mesures, prescrivant notamment aux Parties de retirer leurs
                forces armées, car elle considérait que les faits en cause « expos[ait]ent les
                personnes et les biens se trouvant dans la zone litigieuse, ainsi que les
                intérêts des deux Etats dans cette zone, à un risque sérieux de préjudice
                irréparable » (ibid., p. 10, par. 21).
                   75. Dix ans plus tard, dans son ordonnance du 15 mars 1996 en l’af-
                faire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria,
                la Cour a estimé que :
                     « les droits en litige dans la présente instance sont des droits souve-
                     rains que les Parties prétendent avoir sur des territoires, et … ces
                     droits concernent aussi des personnes ; … indépendamment des
                     demandes en indication de mesures conservatoires présentées par les

                     are not endangered ; and … both Parties are obliged, by the Charter and general
                     international law, to respect these fundamental principles of international law ».

                    61 Dans un célèbre précédent, l’ordonnance du 10 mai 1984 en l’affaire des Acti‑

                vités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua c. Etats‑Unis
                d’Amérique), la Cour a conclu que les circonstances de l’affaire lui imposaient d’indi-
                quer des mesures conservatoires, comme il était prévu à l’article 41 de son Statut, sans
                préjuger la question de sa compétence pour connaître du fond (C.I.J. Recueil 1984, p. 186,
                par. 39‑40).

                                                                                                        58




6 CIJ1023.indb 113                                                                                            18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)              592

                          Parties à l’effet de sauvegarder des droits déterminés, la Cour dis-
                          pose, en vertu de l’article 41 de son Statut, du pouvoir d’indiquer des
                          mesures conservatoires en vue d’empêcher l’aggravation ou l’exten-
                          sion du différend quand elle estime que les circonstances l’exigent … ;
                          … les événements qui sont à l’origine de la demande, et tout spécia-
                          lement le fait que des personnes aient été tuées dans la presqu’île de
                          Bakassi, ont porté un préjudice irréparable aux droits que les Parties
                          peuvent avoir sur la presqu’île ; … les personnes se trouvant dans la
                          zone litigieuse, et par voie de conséquence les droits que les Parties
                          peuvent y avoir, sont exposées au risque sérieux d’un nouveau préju-
                          dice irréparable » (C.I.J. Recueil 1996 (I), p. 22‑23, par. 39 et 41‑42).
                 En conséquence, entre autres mesures conservatoires, la Cour a prescrit à
                 chacune des Parties de veiller à ce que ses forces armées s’abstiennent de
                 tout acte risquant de porter atteinte aux droits de l’autre Partie au regard
                 de tout arrêt qu’elle pourrait rendre en l’affaire, ou risquant « d’aggraver
                 ou d’étendre » le différend porté devant elle 62.
                    76. Près de cinq ans plus tard, dans son ordonnance du 1er juillet 2000
                 en l’affaire des Activités armées sur le territoire du Congo (République
                 démocratique du Congo c. Ouganda), la Cour s’est, une fois encore, sou-
                 ciée également du sort de la population. Elle a estimé que, dans le cas
                 d’espèce, il n’était « pas contesté » que :
                          « des violations graves et répétées des droits de l’homme et du droit
                          international humanitaire, y compris des massacres et autres atroci-
                          tés, [avaient] été commises sur le territoire du Congo… [A]u vu des
                          circonstances, la Cour [était] d’avis que les personnes, les biens et
                          les ressources se trouvant sur le territoire du Congo, en particulier
                          dans la zone de conflit, demeur[ai]ent gravement exposés, et qu’il exis­
                          t[ait] un risque sérieux que les droits en litige dans la présente
                          espèce … subissent un préjudice irréparable » (C.I.J. Recueil 2000,
                          p. 128, par. 42‑43).
                    77. Cela étant, la Cour a estimé que, « indépendamment des demandes »
                 en indication de mesures conservatoires présentées par les Parties, elle dis-
                 posait, en vertu de l’article 41 de son Statut, du pouvoir d’indiquer de
                 telles mesures en vue « d’empêcher l’aggravation ou l’extension du diffé-
                 rend » quand elle estimait que les circonstances l’exigeaient. Dans l’affaire
                 opposant la République démocratique du Congo à l’Ouganda, elle a
                 considéré qu’il existait « un risque sérieux que surviennent des faits de
                 nature à aggraver ou étendre le différend ou à en rendre la solution plus
                 difficile » (ibid., par. 44). Dès lors, entre autres mesures conservatoires, la
                 Cour a prescrit aux Parties de « prévenir et s’abstenir de tout acte, et en
                 particulier de toute action armée », qui risquait « d’aggraver ou d’étendre
                 le différend », avant d’ajouter : « Les deux Parties doivent, immédia­tement,
                 prendre toutes mesures nécessaires pour assurer, dans la zone de conflit,

                     62   Point 1 du dispositif.

                                                                                                59




6 CIJ1023.indb 115                                                                                    18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                           593

                 le plein respect des droits fondamentaux de l’homme, ainsi que des règles
                 applicables du droit humanitaire. » 63
                    78. N’oublions pas que, très récemment, pour des enjeux moindres que
                 dans la présente affaire du Temple de Préah Vihéar, qui oppose le Cam-
                 bodge et la Thaïlande (et qui met en cause une série d’hostilités armées), la
                 Cour a indiqué des mesures conservatoires dans l’affaire concernant Cer‑
                 taines activités menées par le Nicaragua dans la région frontalière, qui oppo-
                 sait le Costa Rica au Nicaragua (ordonnance du 8 mars 2011, C.I.J. Recueil
                 2011 (I), p. 6). Dans cette affaire‑là, la Cour a considéré que les prétentions
                 concurrentes des Parties, et l’intention du Nicaragua de se livrer à des acti-
                 vités dans la zone frontalière, suffisaient à constituer « un risque réel et
                 actuel d’incidents susceptibles d’entraîner une atteinte irrémédiable à l’inté-
                 grité physique de personnes ou à leur vie » (ibid., p. 24, par. 75), et pour
                 que, en conséquence, elle indique des mesures conservatoires.
                    79. Le principe fondamental, en droit international, de l’interdiction
                 du recours à la menace ou à l’emploi de la force a été formulé à maintes
                 occasions, tant avant qu’après son inscription dans la Charte des
                 Nations Unies (paragraphe 4 de l’article 2) lors de la Conférence de
                 San Francisco de 1945. Mis en avant lors de la seconde conférence de la
                 paix de La Haye, en 1907, il devint d’application quasi universelle en
                 vertu du traité général de renonciation à la guerre comme instrument de
                 politique nationale (dit le « pacte Briand‑Kellogg », de 1928) 64 ; une fois
                 inscrit dans la Charte des Nations Unies, ce principe fondamental a été
                 réaffirmé dans la déclaration des Nations Unies de 1970 relative aux prin-
                 cipes du droit international touchant les relations amicales et la coopéra-
                 tion entre les Etats conformément à la Charte des Nations Unies, dans la
                 définition de l’agression adoptée par les Nations Unies en 1974, et dans la
                 déclaration des Nations Unies de 1987 sur le renforcement de l’efficacité
                 du principe de l’abstention du recours à la menace ou à l’emploi de la
                 force dans les relations internationales.
                    80. L’interdiction absolue du recours à la menace ou à l’emploi de la
                 force est une pierre angulaire du droit international moderne. La déclara-
                 tion de l’Unesco de 1997 sur les responsabilités des générations présentes
                 envers les générations futures énonce (paragraphe 2 de l’article 9) que
                      « [l]es générations présentes devraient préserver les générations fut­u­
                      res du fléau de la guerre. A cette fin, elles devraient éviter d’ex­poser

                     63 Points 1 et 3 du dispositif ; qu’il me soit permis de rappeler cependant que, dans son

                 ordonnance ultérieure du 10 juillet 2002 en l’affaire des Activités armées sur le territoire
                 du Congo, qui opposait la République démocratique du Congo au Rwanda, la Cour n’a
                 pas indiqué de mesures conservatoires car elle s’est estimée incompétente prima facie pour
                 ce faire (C.I.J. Recueil 2002, p. 249, par. 89), non sans se déclarer toutefois grandement
                 préoccupée par « le drame humain, les pertes en vies humaines et les terribles souffrances »
                 intervenus dans l’est de la République démocratique du Congo « à la suite des combats qui
                 s’y poursuivent » (ibid., p. 240, par. 54).
                     64 Suivi, sur le continent américain, du pacte Saavedra Lamas de 1933, de la déclaration

                 de principes adoptée en 1938 par la conférence interaméricaine de Lima et de la Charte de
                 l’Organisation des Etats américains de 1948.

                                                                                                           60




6 CIJ1023.indb 117                                                                                               18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)               594

                      les générations futures aux conséquences dommageables des conflits
                      armés ainsi que de toutes autres formes d’agression et d’usage des
                      armes qui sont contraires aux principes humanitaires. »
                 L’obligation correspondante de ne pas faire usage de la force, ou menacer
                 d’en faire usage, ne constitue pas simplement une obligation immédiate
                 ou « instantanée » (quoi qu’on puisse entendre par là) ; il s’agit, par défini-
                 tion, d’une obligation continue et permanente.
                    81. Les décisions qui découlent du principe fondamental de l’interdiction
                 du recours à la menace ou à l’emploi de la force et qui sont fondées
                 sur lui, telles que les ordonnances en indication de mesures conser­
                 vatoires susmentionnées, peuvent aujourd’hui être envisagées, à mon
                 sens, dans une perspective humaniste, propre au jus gentium moderne : tel
                 est le cas de l’ordonnance tout juste rendue en l’affaire du Temple de
                 Préah Vihéar, dans laquelle la Cour a tenu compte de l’indissociabilité du
                 territoire et de sa population, « comme il faut », vu les circonstances de
                 l’affaire, en gardant à l’esprit les principes fondamentaux du droit inter-
                 national que sont l’interdiction du recours à la menace ou à l’emploi de la
                 force et le règlement pacifique des différends. La Cour devrait doréna-
                 vant, en pareilles circonstances, adopter expressément et suivre plus réso-
                 lument cette démarche (cf. points XI‑XII infra).

                           3. L’espace et le temps, et la protection du patrimoine
                                        culturel et spirituel mondial
                    82. Mes considérations sur l’espace et le droit semblent elles aussi por-
                 ter l’empreinte du temps. La même constatation se dégage de l’examen
                 des arguments avancés par les Parties au sujet de l’inscription par
                 l’Unesco, le 7 juillet 2008, du temple de Préah Vihéar sur la liste du
                 patrimoine mondial. Dans sa demande en interprétation (du 28 avril 2011)
                 de l’arrêt rendu par la Cour le 15 juin 1962 en l’affaire du Temple de
                 Préah Vihéar, le Cambodge indiquait :
                         « Ce n’est donc qu’à partir de 2007, lors des démarches pour l’ins-
                      cription du temple de Préah Vihéar sur la liste du Patrimoine mon-
                      dial [de l’Unesco], que la question d’une revendication territoriale
                      de la part de la Thaïlande émerge. » (Requête introductive d’instance,
                      p. 14, par. 15.)
                    83. Le Cambodge se référait, à cet égard, aux récentes hostilités qui
                 s’étaient ensuivies :
                      « la période récente a été marquée par une profonde détérioration des
                      relations entre les deux Etats dont on peut situer l’origine lors du
                      début des discussions dans le cadre de l’Unesco à propos de l’inscrip-
                      tion du Temple sur la liste du Patrimoine mondial.
                         Le Temple a été inscrit par l’Unesco sur la liste des sites du Patri-
                      moine mondial le 7 juillet 2008 en dépit d’une forte opposition de la
                      Thaïlande. Dès le 15 juillet 2008, de nombreux soldats thaïlandais

                                                                                             61




6 CIJ1023.indb 119                                                                                 18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)              595

                          ont franchi la frontière et occupé une zone du territoire cambodgien
                          près du Temple sur le site de la pagode Keo Sikha Kiri Svara… Cette
                          pagode fut construite par le Cambodge en 1998 et n’avait donné lieu,
                          jusqu’alors, à aucune protestation thaïlandaise. » (Requête introduc-
                          tive d’instance, p. 12, par. 13‑14.)
                   84. Le Cambodge citait, en particulier, « les incidents graves du 15 juil-
                let 2008 » (ibid., p. 14, par. 16), et ajoutait que, « [l]ors de ces différents
                incidents entre 2008 et 2011, des éléments architecturaux du Temple ont
                été endommagés, provoquant enquêtes et rapports de la part des autorités
                de l’Unesco » (ibid., p. 28, par. 35). En outre, dans sa demande en indi-
                cation de mesures conservatoires du 28 avril 2011, le Cambodge priait la
                Cour d’ordonner le retrait des troupes et l’interdiction de toute activité
                militaire dans « la zone du temple de Préah Vihéar », étant donné l’ur-
                gence et la « gravité de la situation » (ibid., p. 8‑10, par. 7‑9). Enfin, le
                Cambodge, plaidant le 30 mai 2011 devant la Cour, a déclaré que « la
                Thaïlande a[vait] décidé, à la suite de l’inscription du temple de
                Préah Vihéar au patrimoine mondial de l’Unesco le 7 juillet 2008, de
                contester cette inscription par les armes dans une zone unilatéralement
                définie proche du temple » ; d’où les « incidents armés » qui s’étaient ensui-
                vis, le 15 juillet 2008, « immédiatement après l’inscription du temple au
                patrimoine mondial de l’Unesco le 7 juillet 2008 » 65.
                   85. Pour sa part, la Thaïlande a traité cette question particulière dans
                ses plaidoiries des 30 et 31 mai 2011. Elle a commencé par admettre clai-
                rement et sans ambages, dans ses exposés du 30 mai, qu’elle acceptait
                l’arrêt rendu par la Cour le 15 juin 1962 dans l’instance initiale

                          « malgré le fait que le Temple est un symbole historique et culturel très
                          important pour sa population. C’est pour cela que la décision de la
                          Cour a causé en Thaïlande consternation et ressentiment dans toutes
                          les couches sociales, au point de devenir, pour certains, un traumatisme
                          national qui se manifeste encore aujourd’hui de diverses manières. » 66
                  86. Dans ses plaidoiries du lendemain, le 31 mai 2011, la Thaïlande, au
                sujet de l’inscription du « temple de Préah Vihéar » sur la liste du patri-
                moine mondial, a estimé nécessaire d’ajouter :
                             « Le temple, en tant que site classé au patrimoine mondial, a besoin
                          d’être entouré d’une zone tampon, laquelle ne peut se trouver qu’en
                          territoire thaïlandais. Nous le comprenons très bien et avons tou-
                          jours été prêts à présenter une demande conjointe d’inscription avec
                          le Cambodge. C’est le refus persistant du Cambodge de présenter
                          cette demande conjointe qui est à l’origine des problèmes survenus à
                          propos de cette inscription. » 67

                     65 CR 2011/13 du 30 mai 2011, p. 39‑40, par. 6.
                     66 CR 2011/14 du 30 mai 2011, p. 11, par. 3.
                     67 CR 2011/16 du 31 mai 2011, p. 26, par. 4.



                                                                                                62




6 CIJ1023.indb 121                                                                                    18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                             596

                    87. Pour la Thaïlande, donc, l’inscription du temple de Préah Vihéar sur
                 la liste du patrimoine mondial, lors de la trente‑deuxième session du Comité
                 du patrimoine mondial (à Québec en 2008), a fait naître certaines craintes
                 quant à sa frontière avec le Cambodge dans la zone située dans les environs
                 du temple. Le temple lui‑même était au cœur de la controverse, le feu ayant
                 été remis aux poudres par son inscription sur ladite liste de l’Unesco, à
                 la demande du Cambodge. La Thaïlande a expressément admis son ressen-
                 timent, qui remonte à l’arrêt de la Cour du 15 juin 1962 (cf. supra).
                    88. Le facteur temps refait donc surface. Le ressentiment se manifeste
                 au fil du temps ; il peut durer un court moment, des mois ou des années, ou
                 subsister bien plus longtemps, des dizaines d’années, se transmettant d’une
                 génération à l’autre, voire pendant des siècles. L’histoire en est pleine
                 d’exemples 68. Là encore, considérer le temps dans sa dimension purement
                 chronologique n’aide pas vraiment à apprécier chaque situation, une lec-
                 ture « horizontale » des choses ne permettant pas de mesurer combien le
                 ressentiment est enraciné dans une situation historique donnée 69. Ce qui
                 compte ici, c’est de ne pas perdre de vue les complexités de la relation entre
                 le temps et le droit, lorsqu’il s’agit de régler des différends internationaux.
                    89. Il a récemment été indiqué, à juste titre et avec toute la finesse de
                 rigueur, que :
                          « A travers la protection des biens culturels, ce ne sont donc pas
                       seulement des monuments et des objets que l’on cherche à protéger,
                       c’est la mémoire des peuples, c’est leur conscience collective, c’est leur
                       identité, mais c’est aussi la mémoire, la conscience et l’identité de cha-
                       cun des individus qui les composent. Car en vérité, nous n’existons pas
                       en dehors de notre famille et du corps social auquel nous appartenons.
                          Fermez les yeux et imaginez Paris sans Notre‑Dame, Athènes sans
                       le Parthénon, Gizeh sans les Pyramides, Jérusalem sans le Dôme du
                       Rocher, la Mosquée Al‑Aqsa ni le Mur des Lamentations, l’Inde
                       sans le Taj Mahal, Pékin sans la Cité interdite, New York sans la
                       statue de la Liberté. Ne serait-ce pas un peu de l’identité de chacun
                       de nous qui nous serait arrachée ? » 70

                     68 Voir, par exemple, Marc Ferro, El resentimiento en la historia (Le ressentiment dans

                 l’histoire, 2007), Madrid, Ed. Cátedra, 2009, p. 9‑187.
                     69 Voir ibid., p. 185. Il y a quelques dizaines d’années, Max Scheler, tentant d’élaborer

                 une phénoménologie et une sociologie du ressentiment, identifia certains facteurs qui
                 étaient liés à la structure de la société concernée ou à ses membres, et à la hiérarchie des
                 valeurs prévalant dans celle-ci, à un moment donné de l’histoire ; M. Scheler, L’homme du
                 ressentiment (1912), Paris, Gallimard, 1933, p. 36 ; voir aussi p. 48, 55-57, 88-89 et 189‑190.
                     70 Soit, dans l’autre langue officielle de la Cour :

                       « by protecting cultural property, one is attempting to protect not only monuments
                       and objects, but a people’s memory, its collective consciousness and its identity,
                       and indeed the memory, consciousness and identity of all the individuals who make
                       up that people. Ultimately, we do not exist outside of our families and the social
                       frameworks to which we belong.
                          Close your eyes and imagine Paris without Notre Dame, Athens without the
                       Parthenon, Giza without the Pyramids, Jerusalem without the Dome of the Rock,

                                                                                                             63




6 CIJ1023.indb 123                                                                                                 18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                            597

                Et ce ne sont là que quelques exemples parmi tant d’autres : imaginez
                Moscou sans la place Rouge et la cathédrale Saint-Basile, Rio de Janeiro
                sans la statue du Christ Rédempteur, Samarcande sans le Régistan et le
                Gour Emir, le Guatemala sans Antigua et Tikal, Rome sans le Colisée, le
                Pérou sans le Machu Picchu, et ainsi de suite. Les exemples abondent, sur
                chaque continent.
                   90. La valeur universelle du temple de Préah Vihéar a été portée à
                l’attention du Comité du patrimoine mondial (en 2007‑2008), organe éta­
                bli par la convention de l’Unesco de 1972 sur la protection du patri-
                moine mondial, culturel et naturel 71. Le temple a été inscrit sur la liste
                du patrimoine mondial le 7 juillet 2008, lors de la trente‑deuxième session
                du Comité du patrimoine mondial, qui s’est tenue à Québec (Canada) du
                2 au 10 juillet 2008. La Comité avait déjà abordé l’examen de la demande
                d’inscription du temple 72 à sa trente et unième session, tenue à Christ-
                church (Nouvelle-Zélande) du 23 juin au 2 juillet 2007 73.
                   91. Le temple de Préah Vihéar a été considéré comme un chef-d’œuvre
                exceptionnel de l’art et de l’architecture khmers, marquant l’apogée d’une
                époque importante dans l’histoire (la première moitié du XIe siècle) et illus-
                trant la capacité de la civilisation khmère d’utiliser un site difficile d’accès
                sur une longue période. La forte impression que produit ce temple tient, en


                      the Al-Aqsa Mosque and the Wailing Wall, India without the Taj Mahal, Peking
                      without the Forbidden City, New York without the Statue of Liberty. Would we not
                      all have lost part of our identities ? »
                F. Bugnion, « La genèse de la protection juridique des biens culturels en cas de conflit
                armé », Revue internationale de la Croix-Rouge, vol. 86 (2004), note 854, p. 322.
                    71 Paragraphe 1 de l’article 8. Dans la convention de 1972, certaines craintes sont expri-

                mées quant à la dégradation du patrimoine culturel ou naturel, dont il convient d’assurer
                « l[a] préservation en tant qu’élément du patrimoine mondial de l’humanité tout entière »
                (alinéas 1, 2 et 6 du préambule). A cet effet, il était préconisé d’établir « un système effi-
                cace de protection collective du patrimoine culturel et naturel de valeur universelle excep-
                tionnelle organisé d’une façon permanente » (alinéa 8). La convention de 1972 confirme
                le devoir de coopération qui incombe à la communauté internationale dans son ensemble
                (paragraphe 1 de l’article 6). En outre, chaque Etat partie s’engage à ne prendre « déli-
                bérément aucune mesure susceptible d’endommager directement ou indirectement » le
                patrimoine culturel ou naturel « situé sur le territoire d’autres Etats parties » (paragraphe 3
                de l’article 6). La convention de l’Unesco prévoit également l’établissement de la liste
                du patrimoine mondial (paragraphe 2 de l’article 11), ainsi que d’une liste du patrimoine
                mondial en péril (en raison de diverses causes, dont le « conflit armé venant ou menaçant
                d’éclater » ; paragraphe 4 de l’article 11). Le Comité du patrimoine mondial est aussi chargé
                d’examiner les demandes d’assistance internationale qui se rapportent à des biens faisant
                partie du patrimoine culturel ou naturel (paragraphe 1 de l’article 13). Enfin, la convention
                de 1972 porte création d’un Fonds du patrimoine mondial (article 15).
                    72 Présentée par le Cambodge, bien que la Thaïlande eût préféré une demande d’ins-

                cription conjointe.
                    73 Voir Unesco/patrimoine mondial, doc. WHC‑07/31.COM/8B-8B.1 (2007) et

                WHC‑07/31.COM/24 (2007). S’agissant des directives de l’Unesco aux fins de l’ins-
                cription de biens sur la liste du patrimoine mondial et le suivi assuré en conséquence,
                voir Unesco, Orientations devant guider la mise en œuvre de la convention du patrimoine
                mondial, doc. WHC.08/01 (janvier 2008), p. 30‑53, par. 120‑198.

                                                                                                            64




6 CIJ1023.indb 125                                                                                                18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                       598

                 particulier, à ce qu’il est sis au bord d’un haut plateau surplombant de
                 547 mètres la plaine cambodgienne, près de la frontière avec la Thaïlande.
                    92. Alors que j’écris ces lignes, peu avant l’adoption par la Cour de son
                 ordonnance en indication de mesures conservatoires, le monde compte
                 34 sites que le Comité du patrimoine mondial a décidé d’inscrire sur la liste
                 du patrimoine mondial en péril, en application du paragraphe 4 de l’ar-
                 ticle 11 de la convention de l’Unesco de 1972. Le fait que le temple de
                 Préah Vihéar ne figure pas sur cette liste particulière ne signifie en aucun
                 cas que cet édifice n’a pas « une valeur universelle exceptionnelle à des fins
                 autres que celles résultant de l’inscription » sur cette liste, pour reprendre
                 la mise en garde formulée à l’article 12 de la convention de 1972.
                    93. Cette disposition paraît liée à celle énoncée à l’article 4 de la
                 convention de 1972, qui fait obligation à chaque Etat partie d’assurer la
                 protection, la conservation et la transmission aux générations futures du
                 patrimoine culturel situé sur son territoire. L’interdiction de détruire un
                 bien faisant partie du patrimoine culturel qui présente une valeur univer-
                 selle exceptionnelle et une grande importance pour l’humanité peut être
                 vue comme une obligation erga omnes 74.
                    94. On a fait observer, à l’époque de son inscription par l’Unesco sur
                 la liste du patrimoine mondial, que le temple était consubstantiel à son
                 paysage, illustrant la coalescence des dimensions culturelle, spirituelle et
                 naturelle. Les trois sommets environnants passent pour une représentation
                 des trois divinités de la triade hindoue, Vishnu, Shiva et Brahma. Le temple
                 de Préah Vihéar s’est vu attribuer une valeur universelle exceptionnelle en
                 tant qu’il illustre le génie des bâtisseurs khmers, capables de dompter la
                 nature et d’ériger des édifices en parfaite harmonie avec le paysage.
                    95. L’Unesco s’est elle‑même inquiétée des hostilités récemment sur-
                 venues dans la zone du temple de Préah Vihéar. Son envoyé spécial pour
                 le temple (M. K. Matsuura) s’est rendu à Bangkok et à Phnom Penh entre
                 le 27 février et le 1er mars 2011, et a rencontré les autorités thaïlandaises
                 et cambodgiennes afin d’examiner les moyens de préserver ce site classé
                 au patrimoine mondial. Il a insisté sur la nécessité, pour les deux Etats, de
                 nouer un dialogue durable afin d’instaurer les conditions nécessaires à la
                 sauvegarde du temple de Préah Vihéar et à sa conservation pérenne 75.



                       XI. Les mesures conservatoires, au‑delà d’une conception
                                   strictement axée sur le territoire

                    96. Comme je l’ai déjà indiqué, vu les circonstances de la présente
                 affaire, la gravité de la situation, le risque ou l’imminence d’un préjudice
                    74 Voir, en ce sens, F. Francioni et F. Lenzerini, « The Destruction of the Buddhas of

                 Bamiyan and International Law », European Journal of International Law, vol. 14 (2003),
                 p. 634 et 638 ; voir aussi p. 631.
                    75 Unesco, « L’envoyé spécial de l’Unesco pour Préah Vihéar rencontre des diri-

                 geants thaïlandais et cambodgiens », Paris, communiqué de presse du 2 mars 2011, p. 1.

                                                                                                       65




6 CIJ1023.indb 127                                                                                           18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)              599

                 irréparable, et donc l’urgence de la situation, la Cour a eu raison d’indi­
                 quer des mesures conservatoires. Ainsi, elle a estimé qu’il était nécessaire
                 de définir une zone démilitarisée provisoire aux alentours du temple de
                 Préah Vihéar. Pourtant, bien qu’elle ait pris la bonne décision dans la
                 présente ordonnance, elle l’a fait selon un raisonnement réducteur. En
                 effet, dans l’exposé des motifs de sa décision d’indiquer des mesures
                 ­conservatoires, la Cour a évoqué des questions essentiellement d’ordre
                  territorial, alors même que l’affaire qui lui est soumise va bien au‑delà.
                     97. Malgré l’abondance des informations présentées par les Parties sur le
                  sort et les besoins de protection de la population du territoire concerné, la
                  Cour a insisté à plusieurs reprises sur le respect de la « souveraineté » et de
                  l’« intégrité territoriale » (ordonnance, par. 35, 39 et 42), et sur la protection
                  des « droits à la souveraineté » (ibid., par. 44). Au lieu de prendre en compte
                  — expressément — l’indissociabilité du territoire et de sa population aux fins
                  de la protection à accorder, comme elle aurait dû le faire à mon sens, la
                  Cour a préféré s’en tenir à sa vision traditionnelle, au cadre conceptuel et au
                  langage dont elle a l’habitude, et a refusé d’examiner et de prendre concrète-
                 ment en compte tout aspect autre que l’intégrité territoriale et la souverai-
                 neté. Ce choix est assurément regrettable, car la Cour devrait aujourd’hui se
                 montrer prête à accorder toute l’importance voulue à la dimension humaine.
                     98. En l’affaire de la Frontière terrestre et maritime entre le Cameroun
                 et le Nigéria (Cameroun c. Nigéria) (ordonnance du 15 mars 1996, C.I.J.
                 Recueil 1996 (I)), comme je l’ai déjà fait observer 76, la Cour, face au sort
                 d’êtres humains victimes de conflits armés plus violents, avait reconnu
                 expressément que les droits en jeu concernaient également des personnes
                 (C.I.J. Recueil 1996 (I), p. 22, par. 39). Je dirais même que, dans ces cir-
                 constances tragiques, ils concernaient, aux fins des mesures conserva-
                 toires, surtout les personnes, les êtres humains qui étaient tués.

                   99. Dans la présente ordonnance en indication de mesures conserva-
                 toires, la traditionnelle — et fort peu satisfaisante — démarche stricte-
                 ment axée sur le territoire que la Cour a suivie lui a fait dire, notamment,
                 ce qui suit :
                          « les droits que le Cambodge prétend détenir en vertu de l’arrêt
                          de 1962 dans la zone du temple pourraient subir un préjudice irrépa-
                          rable résultant des activités militaires dans cette zone et, en particu-
                          lier, des pertes en vies humaines, des atteintes à l’intégrité physique
                          des personnes et des dommages infligés au temple ainsi qu’aux biens
                          qui s’y rattachent » (ordonnance, par. 55).
                 Tout ne peut pas être ramené à la souveraineté territoriale. Le droit fon-
                 damental de l’homme à la vie n’est en rien subsumé sous la souveraineté
                 de l’Etat. Le droit de l’homme de ne pas être déplacé ou évacué de force
                 de ses foyers ne se confond nullement avec la souveraineté territoriale. La
                 Cour se doit d’adapter son mode de pensée et son langage aux besoins
                     76   Voir paragraphe 73 supra.

                                                                                                 66




6 CIJ1023.indb 129                                                                                     18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                         600

                 nouveaux de protection lorsqu’elle décide d’indiquer ou de prescrire des
                 mesures conservatoires.
                    100. Si l’on prend en outre en considération, aux fins de l’indication de
                 mesures conservatoires, la protection du patrimoine culturel et spirituel
                 mondial (cf. supra), le tableau n’en apparaît que plus complexe et la
                 ­conception strictement territoriale moins satisfaisante. Le facteur humain
                  occupe la première place ici. Cela montre à quel point la protection offerte
                  par des mesures conservatoires peut, dans ces circonstances, être multi­
                  dimensionnelle, allant bien au‑delà de la souveraineté territoriale d’un
                  Etat pour englober territoire, population et valeurs humaines.


                          XII. Considérations finales, sub specie aeternitatis

                    101. S’agissant du patrimoine culturel et spirituel mondial, il reste un
                 aspect que je me dois d’examiner, fût‑ce brièvement, dans la présente
                 opinion individuelle : la protection répondant aux besoins spirituels des
                 êtres humains. Cette protection passe au premier plan lorsqu’il s’agit de
                 sauvegarder le patrimoine culturel et spirituel mondial, comme dans
                 la présente affaire du Temple de Préah Vihéar. Nous en revenons ici
                 à la question de l’intemporalité (cf. supra) et nous sommes amenés, en
                 définitive, à nous replacer dans la perspective de l’éternité (sub specie
                 ­aeternitatis).
                    102. Je rappellerai à cet égard que, par « besoins auxquels doit répon-
                 dre la protection », j’entends tous les besoins de la population, à com-
                 mencer par celui d’exercer son droit fondamental à la vie au sens large
                 (c’est‑à‑dire le droit de vivre dans la dignité, par exemple de ne pas être
                 sans cesse évacué de force et brusquement de chez soi), jusqu’à ses besoins
                 spirituels. Je rappellerai également ici que, dans son arrêt du 15 juin 2005
                 (fond et réparation) en l’affaire Communauté de Moiwana c. Suriname,
                 au sujet du massacre des N’djukas du village de Moiwana et du drame
                 vécu par les survivants déplacés de force, la Cour interaméricaine des
                 droits de l’homme, toujours aux fins de préserver « l’intégrité et l’identité »
                 de la culture de cette communauté, a apprécié à sa juste valeur la relation
                 que les N’djukas de Moiwana entretenaient avec leur terre traditionnelle,
                 qui était pour eux « d’importance vitale sur les plans spirituel, culturel et
                 matériel » 77.
                    103. Dans la longue opinion individuelle que j’avais jointe à cet arrêt,
                 je rappelais ce que les membres survivants de la communauté de Moiwana
                 avaient fait valoir devant la Cour interaméricaine des droits de l’homme 78,
                 à savoir que ce massacre perpétré au Suriname en 1986, qui avait été pla-
                 nifié par l’Etat, avait « réduit à néant la tradition culturelle … des com-

                    77 La Cour interaméricaine a signalé que, « selon les coutumes des N’djukas, les droits

                 territoriaux plus étendus sont dévolus à la population dans son ensemble ; pour les membres
                 de la communauté, ces droits sont éternels et inaliénables » (par. 86 6)).
                    78 Lors de l’audience publique du 9 septembre 2004.



                                                                                                         67




6 CIJ1023.indb 131                                                                                             18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                         601

                 munautés Maroon de Moiwana » (par. 80) — ce qui ne cessait de les
                 hanter depuis, car elles n’avaient pas pu inhumer dignement les dépouilles
                 de leurs êtres chers (par. 13‑22). Leurs souffrances s’étaient projetées dans
                 le temps, pendant près d’une vingtaine d’années (par. 24‑33). Dans leur
                 culture, la mortalité occupait une place incontournable dans l’existence
                 des vivants, des survivants (par. 41‑46), qui avaient des devoirs envers
                 leurs morts (par. 47‑59). Pareils devoirs — ajoutais-je dans cette opinion
                 individuelle (par. 60‑61) — se retrouvaient aux origines du droit des gens
                 lui‑même, ainsi qu’observé, au XVIIe siècle, par Hugo Grotius au cha-
                 pitre XIX du livre II de son grand classique, De jure belli ac pacis (1625) 79.
                    104. Toujours dans mon opinion en l’affaire Moiwana, j’esquissais les
                 contours d’un véritable préjudice spirituel, qui va plus loin que le préju-
                 dice moral (par. 71‑81) et, au‑delà du droit à un projet de vie, je m’étais
                 risqué à définir ce que j’avais appelé un droit à un projet pour l’au‑delà :
                         « La présente affaire Moiwana, à mon sens, nous entraîne même
                      au‑delà du droit à un projet de vie qui est en voie d’apparition…
                      J’entrevois, à travers les griefs des N’djukas du village de Moiwana,
                      la revendication d’un droit à un projet pour l’au‑delà, compte tenu de
                      la relation qui unit les vivants à leurs morts. Le droit international en
                      général et le droit international des droits de l’homme en particulier
                      ne peuvent rester sourds aux manifestations spirituelles des êtres
                      humains… Rien ne nous oblige à demeurer exclusivement dans le
                      monde des vivants. Dans le cas d’espèce, je ne doute pas que les
                      N’djukas aient parfaitement le droit de célébrer leur projet de vie
                      après la mort, la rencontre de chacun d’entre eux avec ses ancêtres,
                      la relation harmonieuse entre les vivants et leurs morts. Leur vision
                      de la vie et de l’au‑delà est l’expression de valeurs fondamentales. »
                      (Par. 67‑70.)
                   105. Je m’intéressais ensuite à ce que j’appelais le préjudice spirituel, un
                 concept que je définissais comme
                      « une forme aggravée de préjudice moral, qui touche directement la
                      personne humaine en ce qu’elle a de plus intime, à savoir son moi
                      profond, sa foi en la destinée humaine, sa relation avec ses morts. Un
                      tel préjudice spirituel ne peut évidemment pas donner lieu à une répa-
                      ration pécuniaire, mais appelle d’autres formes de réparation. Il s’agit
                      ici d’une idée nouvelle, avancée pour la toute première fois, du moins
                      à ma connaissance… Cette nouvelle catégorie de préjudice — telle
                      que je la perçois — constitue l’expression du principe d’humanité
                      dans sa dimension temporelle, englobant la relation des vivants avec
                      leurs morts, ainsi qu’avec les êtres à naître, qui formeront les généra-
                      tions futures… Le principe d’humanité est, en fait, une projection de

                    79 Consacré au « droit à l’inhumation », propre à tous les êtres humains, selon un prin-

                 cipe « de vertu et d’humanité » ; H. Grotius, De jure belli ac pacis, 1625.


                                                                                                         68




6 CIJ1023.indb 133                                                                                             18/06/13 10:38

                            demande en interprétation (op. ind. cançado trindade)                            602

                          profondes racines historiques, et il doit beaucoup aux cultures
                          anciennes (en particulier à la Grèce antique), s’étant associé au fil du
                          temps à la formation même du tissu moral et spirituel. » 80 (Par. 71‑73.)
                    106. Je rappelais en outre, dans mon opinion individuelle, que les
                 témoignages présentés devant la Cour interaméricaine des droits de
                 l’homme dans cette affaire indiquaient que, selon la vision du cosmos des
                 N’djukas, dans des circonstances analogues à celles de la présente affaire,
                 « les vivants et leurs morts souffrent ensemble, et leurs souffrances se
                 transmettent de génération en génération ». A la différence du préjudice
                 moral, le préjudice spirituel ne me semblait pas susceptible de « quantifica-
                 tion », le seul remède, la seule réparation possible, consistait à prescrire
                 des obligations de faire (obligaciones de hacer), sous la forme d’une satis‑
                 faction (par exemple honorer les morts à travers la personne des vivants)
                 (par. 77) 81. De fait, dans les rapports d’experts produits devant la Cour
                 interaméricaine, il était bel et bien fait état expressément de « maladies
                 d’origine spirituelle » 82. Dans mon opinion individuelle, je concluais enfin,
                 sur ce point particulier, que :
                             « Toutes les religions sont attentives aux souffrances humaines, et
                          tentent d’apporter aux croyants l’aide transcendantale dont ils ont
                          besoin ; toutes les religions s’attachent à la relation entre la vie et la mort,
                          et proposent différentes interprétations et explications de la destinée
                          humaine et de l’au‑delà 83. Toute interférence indue avec les croyances
                          humaines — quelle que soit la religion concernée — porte préjudice aux

                   80 G. Radbruch, Introducción a la filosofía del derecho, 3e éd., Mexico/Buenos Aires,

                 Fondo de Cultura Económica, 1965, p. 153‑154.
                   81 Il ne faut pas oublier — ajoutais-je — que, dans l’affaire Moiwana, à la suite du

                 massacre de 1986,
                          « toute la vie de la communauté du village de Moiwana s’est trouvée perturbée, de
                          même que la vie de famille ; des déplacements ont eu lieu et se poursuivent toujours
                          (près de vingt ans plus tard). Le sort des dépouilles des victimes directes et l’im-
                          possibilité d’accomplir les rites et cérémonies funéraires et d’inhumer dignement les
                          défunts ont profondément ébranlé les relations des N’djukas survivants avec leurs
                          morts, pourtant harmonieuses en d’autres circonstances. Ceux-ci n’ont pas seulement
                          subi de graves dommages psychologiques, me semble-t-il, mais bien pire encore : ils
                          ont subi un véritable préjudice spirituel, qui a gravement frappé, dans leur vision de
                          l’Univers, non seulement les vivants mais aussi les vivants dans leurs relations avec
                          leurs morts. » (Par. 78.)
                     En outre,
                          « l’impunité qui s’est ensuivie, sous la forme de violences généralisées et soutenues (à
                          laquelle l’indifférence apparente des pouvoirs publics quant au sort des victimes n’a
                          fait qu’ajouter), … a engendré, chez les membres de la communauté de Moiwana, un
                          sentiment de vulnérabilité totale. Ceux‑ci ont également perdu leur foi dans la justice
                          humaine, dans le droit, dans la raison et dans la conscience qui gouverne le monde. »
                          (Par. 79.)
                     82
                      Paragraphes 80 e) et 86 9) de l’arrêt de la Cour interaméricaine.
                     83
                      Voir, par exemple, [divers auteurs], Life after Death in World Religions, Maryknoll,
                 N.Y., Orbis, 1997, p. 1‑124.

                                                                                                               69




6 CIJ1023.indb 135                                                                                                   18/06/13 10:38

                          demande en interprétation (op. ind. cançado trindade)                                603

                       croyants. [C]e préjudice … doit être pleinement pris en considération,
                       comme tout autre préjudice, aux fins de la réparation. Le préjudice spi‑
                       rituel, comme celui qu’ont subi les membres de la communauté de
                       Moiwana, constitue une atteinte grave, et il exige une réparation en
                       conséquence, sous la forme (non pécuniaire) que je viens d’indiquer…
                          Le droit à un projet de vie des N’djukas ainsi que leur droit à un
                       projet pour l’au‑delà ont été et demeurent bafoués depuis qu’un mas-
                       sacre planifié par l’Etat a été perpétré dans le village de Moiwana le
                       29 novembre 1986. Ceux‑ci ont subi des dommages matériels et non
                       matériels, ainsi qu’un préjudice spirituel… Pour résumer, en prescri-
                       vant une telle panoplie de remèdes dans son présent arrêt en l’affaire
                       Moiwana …, la Cour s’est concentrée sur la situation des victimes, en
                       la rendant encore plus centrale — et elle s’est attachée à concevoir un
                       large éventail de mesures de réparation applicables et appropriées.
                       En l’espèce, la mémoire collective des N’djukas Maroon a donc été
                       dûment préservée de l’oubli, en honorant leurs morts et, ainsi, en
                       sauvegardant leur droit à la vie lato sensu, y compris le droit à une
                       identité culturelle, qui s’exprime à travers leurs liens de solidarité
                       reconnus avec leurs morts. » (Par. 81 et 91‑92.)
                    107. Dans mon opinion individuelle suivante en l’affaire Moiwana
                 (interprétation de l’arrêt, 8 février 2006), j’insistais sur la nécessité de
                 reconstruire et de préserver l’identité culturelle (par. 17‑24) de la commu-
                 nauté en question, dont dépendaient beaucoup le projet de vie et le projet
                 pour l’au‑delà de chacun de ses membres. De fait, l’Unesco a estimé que
                 l’affirmation et la préservation de l’identité culturelle (notamment de celle
                 des minorités) contribuaient à la « libération des peuples » ; l’identité
                 culturelle a donc été considérée comme « un trésor qui donne vie aux pos-
                 sibilités d’épanouissement de l’humanité en encourageant chaque peuple
                 et chaque groupe à se nourrir du passé, à accueillir les apports extérieurs
                 compatibles avec ses spécificités et, ainsi, à poursuivre son propre proces-
                 sus de création » 84. Dans cette nouvelle opinion individuelle, j’indiquais
                 que, selon moi, il était impératif de porter remède au préjudice spirituel
                 causé aux N’djukas de la communauté de Moiwana, et d’instaurer les
                 conditions nécessaires à la reconstruction rapide de leur tradition cultu-
                 relle (par. 19) 85.
                    108. Dans la présente affaire du Temple de Préah Vihéar, il est vrai-
                 ment regrettable qu’un édifice inspiré, bâti au cours de la première moitié
                 du XIe siècle afin de répondre aux aspirations religieuses d’êtres humains,

                     84 J. Symonides, « Unesco’s Contribution to the Progressive Development of Human

                 Rights », Max Planck Yearbook of United Nations Law, vol. 5 (2001), p. 317.
                     85 A cette fin — ajoutais-je —, il était essentiel de délimiter leurs terres traditionnelles et

                 d’en démarquer les limites, d’officialiser leur titre sur celles-ci et de les leur restituer. Il en
                 allait « de la survie de l’identité culturelle des N’djukas, pour que ceux-ci puissent conserver
                 leur mémoire, tant au niveau personnel qu’au niveau collectif. Ainsi, telle est la seule façon
                 de protéger convenablement leur droit fondamental à la vie lato sensu, y compris leur iden-
                 tité culturelle. » (Par. 20.)

                                                                                                                70




6 CIJ1023.indb 137                                                                                                     18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                             604

                 et qui est considéré à notre époque — depuis la fin de la première décen-
                 nie du XXIe siècle — comme un élément du patrimoine de l’humanité, se
                 trouve aujourd’hui pris dans le litige qui oppose les deux Etats voisins
                 concernés. Je vois là un signe de la fragilité alarmante de la condition
                 humaine, partout dans le monde, les hommes paraissant prêts à se battre
                 et à s’entretuer pour posséder ou contrôler ce qui a été construit en
                 d’autres temps en vue d’aider les êtres humains à comprendre leur vie et
                 leur monde, et à trouver leur lien avec l’Univers.
                    109. C’est d’ailleurs ce lien qu’exprime le terme religion lui‑même (tiré
                 du latin re‑ligare), qui signifie aider chaque être humain à trouver sa place
                 dans un Univers qu’il saisit à peine, afin d’être en paix avec lui‑même.
                 Cela m’amène à considérer ici un autre aspect du cas d’espèce, tel que je
                 le conçois, dans le contexte de l’ordonnance rendue par la Cour ce jour,
                 18 juillet 2011. Les religions constituent une question complexe, qui
                 mérite d’être examinée de près et avec respect ; il a été suggéré il y a
                 quelques dizaines d’années que, d’un point de vue social, les religions
                 étaient plus complexes que la connaissance scientifique 86.
                    110. Le rapport, dans ses multiples aspects, entre les différentes reli-
                 gions du monde et le droit des gens lui‑même a été l’objet d’une attention
                 constante au cours des quatre‑vingt‑dix dernières années 87. Des études
                 ont été consacrées à l’influence de la théologie sur l’évolution de la doc-
                 trine juridique internationale 88. L’intérêt pour la relation entre les reli-
                 gions et le droit des gens ne s’est pas relâché à l’heure actuelle. Certains
                 auteurs d’essais récents remontent dans le temps, pour s’attacher à la rela-

                    86 Voir Bertrand Russell, Science et religion (Religion and Science, 1935), Paris, Galli-

                 mard, 1957, p. 8.
                    87 Comme l’attestent, par exemple, les cours donnés sur ce thème à l’Académie de droit

                 international de La Haye, où règne une vision universaliste et pluraliste ; voir, par exemple,
                 A. Hobza, « Questions de droit international concernant les religions », Recueil des cours
                 de l’Académie de droit international de La Haye (RCADI), tome 5 (1924), p. 371‑420 ;
                 G. Goyau, « L’Eglise catholique et le droit des gens », RCADI, tome 6 (1925), p. 127‑236 ;
                 M. Boegner, « L’influence de la réforme sur le développement du droit international »,
                 RCADI, tome 6 (1925), p. 245‑321 ; J. Muller-Azúa, « L’œuvre de toutes les confessions
                 chrétiennes (Eglises) pour la paix internationale », RCADI, tome 31 (1930), p. 299‑388 ;
                 K. N. Jayatilleke, « The Principles of International Law in Buddhist Doctrine », RCADI
                 (1967), tome 120, p. 445‑563 ; H. de Riedmatten, « Le catholicisme et le développement
                 du droit international », RCADI, tome 151 (1976), p. 121‑158 ; P. Weil, « Le judaïsme et le
                 développement du droit international », RCADI, tome 151 (1976), p. 259‑335 ; P. H. Kooij­
                 mans, « Protestantism and the Development of International Law », RCADI, tome 152
                 (1976), p. 87‑116 ; M. Charfi, « L’influence de la religion dans le droit international privé
                 des pays musulmans », RCADI, tome 203 (1987), p. 329‑454.
                    88 Voir, par exemple, Association internationale Vitoria-Suárez, Vitoria et

                 Suárez. Contribution des théologiens au droit international moderne, Paris, Pedone, 1939,
                 p. 7‑170 ; A. García y García, « The Spanish School of the Sixteenth and Seventeenth
                 Centuries : A Precursor of the Theory of Human Rights », Ratio Juris, Université de
                 Bologne, vol. 10 (1997), p. 27‑29 ; L. Getino (dir. publ.), Francisco de Vitoria, Sentencias de
                 Doctrina Internacional. Antología, Madrid, Ediciones FE, 1940, p. 15‑130 ; C. A. Stumpf,
                 The Grotian Theology of International Law. Hugo Grotius and the Moral Foundations of
                 International Relations, Berlin, W. de Gruyter, 2006, p. 1‑243.

                                                                                                             71




6 CIJ1023.indb 139                                                                                                 18/06/13 10:38

                         demande en interprétation (op. ind. cançado trindade)                            605

                 tion qui existait dans le passé entre le droit international et les religions 89.
                 D’autres, tournés vers l’avenir, concentrent leur attention sur le rôle des
                 religions dans le développement progressif du droit international 90.
                 D’autres encore se focalisent sur certains aspects actuels de cette rela-
                 tion 91.
                    111. Nous voici revenus à l’intemporalité. Dans son essai profond
                 de 1948 intitulé Civilization on Trial, Arnold J. Toynbee observait que
                 l’œuvre des artistes et des hommes de lettres avait mieux traversé les
                 temps que les actions des soldats, des hommes d’affaires et des hommes
                 d’Etat : les statues, les poèmes et les ouvrages philosophiques avaient
                 davantage compté que les textes de loi et les traités, et les prophètes et les
                 saints (des différentes religions du monde), qui avaient laissé des enseigne-
                 ments ayant survécu à tous, étaient les bienfaiteurs de l’humanité depuis
                 des temps immémoriaux 92.
                    112. Toynbee a imaginé un « monde unifié », tendant vers un équilibre
                 entre les diverses cultures qui le composent, rendu possible par les « inter­
                 actions » entre celles‑ci et entre les religions du monde 93. Attentif à ce
                 qu’il appelle avec justesse les interactions 94 des civilisations (et des reli-
                 gions), il cite les exemples suivants :
                         « Le judaïsme et le zoroastrisme, nés d’une interaction entre les
                      civilisations syrienne et babylonienne ; le christianisme et l’islam, nés
                      d’une interaction entre les civilisations syrienne et grecque ; le

                     89 Voir, par exemple, D. J. Bederman, « Religion and the Sources of International Law

                 in Antiquity », Religion and International Law (M. W. Janis et C. Evans (dir. publ.)), Leyde,
                 Nijhoff, 2004, p. 1‑26 ; V. P. Nanda, « International Law in Ancient Hindu India », ibid.,
                 p. 51‑61 ; H. McCoubrey, « Natural Law, Religion and the Development of International
                 Law », ibid., p. 177‑189.
                     90 Voir, par exemple, M. Veuthey, « Religions et droit international humanitaire :

                 histoire et actualité d’un dialogue nécessaire », Religions et droit international humani‑
                 taire (colloque de Nice, juin 2007 ; A.‑S. Millet‑Devalle (dir. publ.)), Paris, Pedone, 2008,
                 p. 9‑45 ; P. Tavernier, « La protection de l’exercice des religions par le droit international
                 humanitaire », ibid., p. 105‑118 ; M. C. W. Pinto, « Reflections on the Role of Religion
                 in International Law », Liber Amicorum in Memoriam of Judge J. M. Ruda (C. A. Armas
                 Barea, J. A. Barberis et al. (dir. publ.)), La Haye, Kluwer, 2000, p. 25‑42.
                     91 Voir, par exemple, T. J. Gunn, « The Complexity of Religion and the Definition

                 of « Religion » in International Law », Religion and Human Rights. Critical Concepts
                 in ­Religious Studies (N. Ghanea (dir. publ.)), vol. IV, Londres/New York, Routledge,
                 2010, p. 159‑187 ; T. van Boven, « Advances and Obstacles in Building Understanding
                 and ­Respect between People of Diverse Religions and Beliefs », ibid., p. 469‑481 ; K. Ha­-
                 shemi, Religious Legal Traditions, International Human Rights Law and Muslim States,
                 Leyde, Nijhoff, 2008, p. 135‑265 (sur la protection des minorités religieuses et
                 des droits de l’enfant) ; [divers auteurs], The Religious in Responses to Mass Atro‑
                 city (T. ­Brudholm et T. Cushman (dir. publ.)), Cambridge University Press, 2009,
                  p. 1‑263.
                     92 A. J. Toynbee, Civilization on Trial, Oxford University Press, 1948, p. 4‑5, 90 et 156.
                     93 Ibid., p. 158‑159.
                     94 Préférant ce terme à la notion de « choc », que certains auteurs postmodernes utilisent

                 à notre époque troublée sans guère réfléchir à la question, s’enferrant, à mon grand regret,
                 dans leur superficialité et leurs préjugés habituels.

                                                                                                            72




6 CIJ1023.indb 141                                                                                                18/06/13 10:38

                           demande en interprétation (op. ind. cançado trindade)                      606

                          Mahayana, forme de bouddhisme et d’hindouisme, né d’une inter­
                          action entre les civilisations indienne et grecque. » 95

                 Ce ne sont là que quelques exemples de religions qui sont apparues au
                 cours des quatre mille dernières années. Toynbee se réfère à plusieurs
                 reprises aux interactions entre civilisations, « qui éclairent l’histoire », à la
                 « durée » de ces « interactions entre civilisations », qui « marquèrent dura-
                 blement les religions », tendant à améliorer « les conditions de vie en
                 société de l’homme sur Terre » 96.
                    113. Le patrimoine culturel et spirituel relève d’une dimension humaine
                 plutôt que de la dimension étatique traditionnelle, et paraît transcender la
                 dimension purement interétatique à laquelle la Cour est habituée. Je l’ai
                 déjà fait observer à d’autres occasions, dans le cadre d’affaires dont le
                 règlement avait été confié à la Cour. Par exemple, au sujet de l’ordonnance
                 rendue par la Cour il y a deux semaines, le 4 juillet 2011, en l’affaire des
                 Immunités juridictionnelles de l’Etat (Allemagne c. Italie) (intervention de
                 la République hellénique), j’ai dit, dans mon opinion individuelle, que les
                 droits des Etats et ceux des personnes évoluaient de concert dans le cadre
                 du jus gentium moderne (C.I.J. Recueil 2011 (II), p. 506-530, par. 1‑61),
                 bien davantage qu’on pourrait l’observer ou le supposer de prime abord.
                    114. En tout état de cause, au‑delà des Etats se trouvent les êtres
                 humains, qui s’organisent en société et forment l’Etat. Celui‑ci n’est pas,
                 et n’a jamais été, conçu comme une fin en soi, mais comme un moyen de
                 régir et d’améliorer les conditions de vie de la societas gentium, en gardant
                 à l’esprit le principe d’humanité, entre autres principes fondamentaux du
                 droit des gens, de sorte à parvenir à la réalisation du bien commun.
                 Au‑delà des Etats, les titulaires ultimes du droit à la sauvegarde et à la
                 préservation du patrimoine culturel et spirituel sont les collectivités
                 humaines concernées, voire l’humanité tout entière.
                    115. Ainsi qu’il ressort de la présente affaire du Temple de Préah Vihéar,
                 nous touchons ici aux valeurs humaines suprêmes, dont la protection n’est
                 pas inconnue du droit des gens 97, bien qu’elle ait jusqu’à présent occupé
                 une place insuffisante dans la jurisprudence et la doctrine internationales.
                 Il est indubitable que les Etats, qui doivent rechercher le bien commun,
                 sont tenus de coopérer entre eux aux fins de sauvegarder et de préserver
                 le patrimoine culturel et spirituel. J’ose espérer que la Thaïlande et le
                 Cambodge, héritiers de cultures vénérables et anciennes, s’appliqueront
                 conjointement à mettre en œuvre les mesures conservatoires que la Cour
                 vient d’indiquer ce jour dans son ordonnance.
                    116. Il y a un demi‑siècle, dans son arrêt du 15 juin 1962 en l’affaire du
                 Temple de Préah Vihéar, la Cour avait expressément indiqué, au point 2

                     95A. J. Toynbee, op. cit. supra note 92, p. 159.
                     96Ibid., p. 159, 215, 218‑220 et 251.
                     97Voir, par exemple, l’ouvrage — qui date d’un demi‑siècle — de S. Glaser « La protec-
                 tion internationale des valeurs humaines », Revue générale de droit international public,
                 vol. 60 (1957), p. 211‑241.

                                                                                                        73




6 CIJ1023.indb 143                                                                                            18/06/13 10:38

                        demande en interprétation (op. ind. cançado trindade)               607

                 du dispositif, que « la Thaïlande [était] tenue de retirer tous les éléments
                 de forces armées ou de police ou autres gardes ou gardiens qu’elle a[vait]
                 installés dans le temple ou dans ses environs [« vicinity », en anglais] situés
                 en territoire cambodgien ». Le temple demeure le point de référence par
                 rapport auquel est définie cette « vicinity » (du latin vicinitas). La zone
                 définie par la Cour aux fins des mesures conservatoires indiquées dans la
                 présente ordonnance, en ce jour du 18 juillet 2011, couvre le territoire voi-
                 sin (vicinus) du temple.
                    117. En ce qui concerne le contrôle de l’exécution par les Parties des
                 mesures indiquées, la protection offerte par la présente ordonnance, avec
                 la zone démilitarisée définie dans celle‑ci, s’étend selon moi aux habitants
                 de ladite zone et de ses environs, aussi bien qu’au temple de Préah Vihéar
                 lui‑même, et à tout ce qu’il représente et qui lui est associé depuis des
                 temps immémoriaux, et qui fait qu’il est désormais considéré par l’Unesco
                 comme faisant partie du patrimoine culturel et spirituel mondial. Les
                 cultures, comme les êtres humains, sont vulnérables et doivent être proté-
                 gées. L’universalité du droit international repose sur le respect de la diver-
                 sité culturelle. Je me félicite que la Cour ait, pour la première fois de son
                 histoire, indiqué des mesures conservatoires ayant, ainsi que je les perçois,
                 si clairement une telle portée. Sa décision est parfaitement en accord avec
                 le jus gentium contemporain.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                             74




6 CIJ1023.indb 145                                                                                 18/06/13 10:38

